

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 28th day of April, 2010, among RWT Holdings, Inc., a Delaware
corporation (“Assignor”), Sequoia Residential Funding, Inc., a Delaware
corporation (“Depositor”), Wells Fargo Bank, N.A., a national banking
association (“Assignee”), not in its individual capacity but solely as trustee
under a Pooling Agreement dated as of April 1, 2010 (the “Pooling Agreement”),
and CitiMortgage, Inc., a New York corporation (“Citicorp”).


In consideration of the mutual promises contained herein the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) now serviced by Citicorp (together
with its successors and assigns, the “Servicer”) for Assignor and its successors
and assigns  pursuant to the Master Mortgage Loan Purchase and Servicing
Agreement dated as of March 1, 2010, between Assignor and Citicorp (the
“Purchase and Servicing Agreement”) and the servicing thereof shall be subject
to the terms of the Purchase and Servicing Agreement as modified or supplemented
by this Agreement. Capitalized terms used herein but not defined shall have the
meanings ascribed to them in the Purchase and Servicing Agreement.  Assignor
will sell the Mortgage Loans to Depositor pursuant to a Mortgage Loan Purchase
and Sale Agreement dated the date hereof, and Depositor will sell the Mortgage
Loans to Assignee pursuant to the Pooling Agreement.


Assignment and Assumption


1.           Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Purchase and Servicing
Agreement to the extent relating to the Mortgage Loans, together with its
obligations as "Purchaser" (as such term is defined in the Purchase and
Servicing Agreement) to the extent relating to the Mortgage Loans, and Depositor
hereby accepts such assignment from Assignor and assumes such obligations.


2.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Purchase and Servicing
Agreement to the extent relating to the Mortgage Loans, together with its
obligations as "Purchaser" (as such term is defined in the Purchase and
Servicing Agreement) to the extent relating to the Mortgage Loans, and Assignee
hereby accepts such assignment from Depositor and assumes such obligations.


3.           Assignee agrees to be bound, as “Purchaser” (as such term is
defined in the Purchase and Servicing Agreement), by all of the terms, covenants
and conditions of the Purchase and Servicing Agreement relating to the Mortgage
Loans, and from and after the date hereof, Assignee assumes for the benefit of
each of Assignor, Depositor and Citicorp all of Assignor's obligations as
Purchaser thereunder in respect of the Mortgage Loans.

 
 

--------------------------------------------------------------------------------

 


4.  Citicorp hereby acknowledges the foregoing assignments and assumptions and
agrees that Assignee shall be the "Purchaser" under the Purchase and Servicing
Agreement with respect to the Mortgage Loans.


Representations and Warranties


5.            Assignor warrants and represents to, and covenants with,
Depositor, Assignee and Citicorp as of the date hereof that:


(a)            Attached hereto as Attachment 2 is a true and accurate copy of
the Purchase and Servicing Agreement which agreement is in full force and effect
as of the date hereof and the provisions of which have not been waived, amended
or modified in any respect, nor has any notice of termination been given
thereunder;


(b)            Assignor is the lawful owner of its interests, rights and
obligations under the Purchase and Servicing Agreement to the extent of the
Mortgage Loans free and clear from any and all claims and encumbrances
whatsoever, and upon the transfer of such interests, rights and obligations to
Assignee as contemplated herein, Assignee shall have good title to all of
Assignee's interests, rights and obligations under the Purchase and Servicing
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;


(c)            There are no offsets, counterclaims or other defenses available
to Citicorp with respect to the Purchase and Servicing Agreement;


(d)            Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
and Servicing Agreement;


(e)            Assignor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Assignor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Assignor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Assignor or its property is
subject.  The execution, delivery and performance by Assignor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of Assignor.  This
Agreement has been duly executed and delivered by Assignor and, upon the due
authorization, execution and delivery by Assignee, will constitute the valid and
legally binding obligation of Assignor enforceable against Assignor in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and

 
2

--------------------------------------------------------------------------------

 


(f)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.


6.           Depositor warrants and represents to, and covenants with, Assignor,
Assignee and Citicorp that as of the date hereof:


(a)            Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;


(b)            Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Depositor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Depositor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Depositor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Depositor or its property is
subject.  The execution, delivery and performance by Depositor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of Depositor. This
Agreement has been duly executed and delivered by Depositor and, upon the due
authorization, execution and delivery by Assignor, will constitute the valid and
legally binding obligation of Depositor enforceable against Depositor in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and


(c)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.


7.           Assignee warrants and represents to, and covenants with, Assignor,
Depositor and Citicorp that as of the date hereof:


(a)            Assignee is a national banking association duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; and

 
3

--------------------------------------------------------------------------------

 


(b)            Assignee has been directed to enter into this Agreement pursuant
to the provisions of the Pooling Agreement.  The execution, delivery and
performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on part of Assignee. This Agreement has been duly executed and
delivered by Assignee and, upon the due authorization, execution and delivery by
Assignor, will constitute the valid and legally binding obligation of Assignee
enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.


8.            Citicorp warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:


(a)            Attached hereto as Attachment 2 is a true and accurate copy of
the Purchase and Servicing Agreement which agreement is in full force and effect
as of the date hereof and the provisions of which have not been waived, amended
or modified in any respect, nor has any notice of termination been given
thereunder;


(b)            Citicorp is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to service the Mortgage Loans and otherwise to perform its
obligations under the Purchase and Servicing Agreement;


(c)            Citicorp has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Citicorp’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Citicorp’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Citicorp is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Citicorp or its property is
subject.  The execution, delivery and performance by Citicorp of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of Citicorp.  This
Agreement has been duly executed and delivered by Citicorp and, upon the due
authorization, execution and delivery by Assignor and Assignee, will constitute
the valid and legally binding obligation of Citicorp enforceable against
Citicorp in accordance with its terms except as enforceability may be limited by
bankruptcy, reorganization, insolvency, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally, and by general
principles of equity regardless of whether enforceability is considered in a
proceeding in equity or at law; and


(d)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Citicorp in connection with the execution, delivery or performance by
Citicorp of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 
4

--------------------------------------------------------------------------------

 


Restated Citicorp Representations and Warranties


9.           Pursuant to Section 5.05(b)(i) of the Purchase and Servicing
Agreement, Citicorp hereby restates to Depositor and Assignee (a) the
representations and warranties set forth in Section 6.01 of the Purchase and
Servicing Agreement as of the related Closing Date and (b) the representations
and warranties set forth in Section 6.02 of the Purchase and Servicing Agreement
as of the date hereof, as if such representations and warranties were set forth
herein in full; provided, however, that the representation and warranty set
forth in Section 6.01(cc) of the Purchase and Servicing Agreement is deleted in
its entirety and replaced with the following:


Except with respect to interest-only Mortgage Loans, principal payments on the
Mortgage Loan commenced no more than sixty (60) days after the proceeds of the
Mortgage Loan were disbursed.  The Mortgage Loan bears interest at the Mortgage
Interest Rate.  With respect to each Fixed Rate Mortgage Loan, the Mortgage Note
is payable on the first day of each month in equal monthly installments of
principal and interest, with interest in arrears, providing for full
amortization following any interest only period, if applicable, by maturity over
a scheduled term of not more than thirty (30) years.  With respect to each
Adjustable Rate Mortgage Loan, the Mortgage Note is payable on the first day of
each month in Monthly Payments which are changed on each Adjustment Date to an
amount which will fully amortize the unpaid principal balance of the Mortgage
Loan over its remaining term at the Mortgage Interest Rate following any
interest only period, if applicable.  The Mortgage Note does not permit negative
amortization.


In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Depositor and Assignee shall be entitled to all the remedies
under the Purchase and Servicing Agreement.


Recognition of Assignee


10.           From and after the date hereof, subject to Sections 12 and 13
below, Citicorp shall recognize Assignee as owner of the Mortgage Loans and will
service the Mortgage Loans in accordance with the Purchase and Servicing
Agreement, as if Assignee and Citicorp had entered into a separate purchase and
servicing agreement for the servicing of the Mortgage Loans in the form of the
Purchase and Servicing Agreement, the terms of which are incorporated herein by
reference.  It is the intention of Assignor, Depositor, Citicorp and Assignee
that this Agreement will constitute a separate and distinct servicing agreement,
and the entire agreement, between Citicorp and Assignee to the extent of the
Mortgage Loans and shall be binding upon and for the benefit of the respective
successors and assigns of the parties hereto.

 
5

--------------------------------------------------------------------------------

 


11.           The Mortgage Loans shall be serviced by Citicorp for Assignee in
accordance with all applicable state, federal and local laws as well as in
conformity with the provisions of the applicable Mortgages and Mortgage Notes,
and pursuant to the terms and conditions of this Agreement.


Assignor's Continuing Rights and Responsibilities


12.           (a)            Citicorp agrees and acknowledges that Redwood
Trust, Inc., an Affiliate of the Depositor, in its capacity as Controlling
Holder pursuant to the Pooling Agreement, and for so long as it is the
Controlling Holder, will assume all of Purchaser's rights and all related
responsibilities of the Purchaser under each of the following sections of the
Purchase and Servicing Agreement:


Purchase and Servicing Agreement:
 
Section
 
Matter
     
6.03 (a), (b) and (c)
 
Remedies for Breach of Representations and Warranties.
     
6.04
 
Early Payment Default Repurchases
     
10.01, 2nd, 5th and  
6th ¶'s
  
Servicer to Act as Servicer.
     
10.17, 2nd, 6th
and 7th ¶
 
Title, Management and Disposition of REO Property.
     
12.04
 
Right to Examine Servicer Records
     
12.05
 
Seller Shall Provide Access/Information as Reasonably Required.
     
15.02, 2nd and 3rd sentences
  
Termination of Servicer without cause



(b)            Notwithstanding Sections 1 and 10 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Purchaser under the sections of
the Purchase and Servicing Agreement listed below:


Purchase and Servicing Agreement:
 
Section
 
Matter
6.05
 
Purchase Price Protection
     
10.18
  
Regulation AB

 
 
6

--------------------------------------------------------------------------------

 


(c)            In addition, Citicorp agrees to furnish to Assignor copies of
reports, notices, statements and other communications required to be delivered
to the Assignee by Citicorp pursuant to any of the sections of the Purchase and
Servicing Agreement referred to above and under the following sections, at the
times therein specified:


Purchase and Servicing Agreement:
 
Section
         
10.14
 
Transfer of Accounts.
     
11.02
 
Statements to Purchaser.
     
Subsection 1.04
of Exhibit M
 
Servicer Compliance Statement.
     
Subsection 1.05
of Exhibit M
 
Report on Assessment of Compliance and Attestation.



(d)           If any Affiliate of the Depositor is no longer the Controlling
Holder under the Pooling Agreement, then:


(i)           all rights and responsibilities assumed by the Controlling Holder
pursuant to Section 12(a) shall terminate and revert to Assignee; provided,
however, that the rights and responsibilities assumed by the Controlling Holder
under the following provisions shall terminate in their entirety as to the
Mortgage Loans:  (A) the last sentence of the 5th paragraph of Section 10.01
(Servicing Advances in excess of $25,000), (B) all review and approval rights of
the Purchaser set forth in the second paragraph of Section 10.01, (C) the second
sentence of the 6th paragraph of Section 10.01 (environmental inspection
reports  and related foreclosure decisions), (D) the third sentence of the
second paragraph of Section 10.17 (REO disbursements in excess of $25,000) and
(E) the second and third sentences of Section 15.02 (termination of Servicer
without cause); and


(ii)           all obligations of Citicorp under Section 12(c) shall terminate.


Assignor will provide thirty (30) days notice to Citicorp of any such
termination.

 
7

--------------------------------------------------------------------------------

 


Amendments to Purchase and Servicing Agreement


13.          The parties agree that the Purchase and Servicing Agreement shall
be amended, solely with respect to the Mortgage Loans, as follows:


(a)           Definitions.  The definitions of "Opinion of Counsel," “Repurchase
Price” and "Stated Principal Balance" set forth in Section 1.01 of the Purchase
and Servicing Agreement shall be amended, to read in its entirety as follows
(capitalized terms not defined in the Purchase and Servicing Agreement to be as
defined as specified on Attachment 3):


Opinion of Counsel:  A written opinion of counsel, reasonably acceptable in form
and substance to the Trustee, and who may be in-house or outside counsel to the
Depositor, the Seller, the Servicer or the Trustee but which must be Independent
outside counsel with respect to any such opinion of counsel concerning the
taxation or the federal income tax status of each REMIC.


Repurchase Price:  With respect to any Mortgage Loan, a price equal to (i) the
Stated Principal Balance of such Mortgage Loan, without giving effect to any
Servicing Modification, plus (ii) interest on such Stated Principal Balance at
the Mortgage Interest Rate from and including the last Due Date through which
interest has been paid by or on behalf of the Mortgagor up to the Due Date
following the date of repurchase, less amounts received in respect of such
repurchased Mortgage Loan which are being held in the Custodial Account for
distribution in connection with such Mortgage Loan.


Stated Principal Balance:  As to any Mortgage Loan and date of determination,
the unpaid principal balance of such Mortgage Loan as of the most recent Due
Date as determined by the amortization schedule for the Mortgage Loan at the
time relating thereto (before any adjustment to such amortization schedule by
reason of any moratorium or similar waiver or grace period) after giving effect
to any previous Servicing Modification, Principal Prepayments and Liquidation
Proceeds allocable to principal and to the payment of principal due on such Due
Date (but not unscheduled Principal Prepayments received on such Due Date) and
irrespective of any delinquency in payment by the related Mortgagor.


(b)           Servicing Standard.  In servicing the Mortgage Loans in accordance
with the Purchase and Servicing Agreement and Customary Servicing Procedures,
the Servicer shall service the Mortgage Loans with a view to the best interests
of all holders of the Sequoia Mortgage Trust 2010-H1 Mortgage Pass-Through
Certificates as a single class.
 
If the Controlling Holder notifies the Servicer that it intends to purchase a
Mortgage Loan that has been Delinquent for 120 days or more pursuant to the
Pooling Agreement, the Servicer will assess the proposed purchase in the same
manner as it would assess whether to do a short sale. If the proposed purchase
price equals or exceeds the price at which a short sale would otherwise be
effected, the Servicer shall permit such purchase.a


(c)           Restrictions on Subservicing Agreement Changes.  The Servicer
shall not make any amendments to any Subservicing Agreement or enter into a
different form of Subservicing Agreement pursuant to Section 10.02 of the
Purchase and Servicing Agreement if any such amendment or form is not consistent
with or violates the provisions of the Purchase and Servicing Agreement, or if
such amendment or form could be reasonably expected to be materially adverse to
the interests of Purchaser.

 
8

--------------------------------------------------------------------------------

 


(d)           Segregated Custodial Account.  In addition to the requirements of
Section 10.09 of the Purchase and Servicing Agreement, the Servicer shall
establish and maintain a Custodial Account titled “Citimortgage, Inc., in trust
for Wells Fargo Bank, N.A., as trustee of the Sequoia Mortgage Trust
2010-H1”  (the “2010-H1 Custodial Account”), which shall be the Custodial
Account under this Agreement for all purposes.  If the short-term credit rating
of the depository where the 2010-H1 Custodial Account is established is
downgraded below "P-1" by Moody's Investors Service, Inc., the Servicer shall
transfer the 2010-H1 Custodial Account to another depository having a short-term
credit rating that is no lower than " P-1" by Moody's.


(e)            Termination of Servicing Upon Purchase of All Mortgage
Loans.  When the outstanding principal balance of the Mortgage Loans is less
than ten percent (10%) of the outstanding principal balance of the Mortgage
Loans as of the date of this Agreement, the Servicer may terminate this
Agreement by purchasing all of the Mortgage Loans and all property acquired in
respect of any Mortgage Loan remaining in the Sequoia Mortgage Trust 2010-H1, at
a price equal to 100% of the unpaid principal balance of each Mortgage Loan (or,
if less than such unpaid principal balance, the fair market value of the related
underlying property of such Mortgage Loan with respect to Mortgage Loans as to
which title to such underlying property has been acquired if such fair market
value is less than such unpaid principal balance) on the day of repurchase, plus
accrued interest thereon, to, but not including, the first day of the month in
which such repurchase price is distributed; provided, that the purchase price
set forth above shall be increased as is necessary, as determined by the
Depositor, to avoid disqualification of any REMIC created under the Pooling
Agreement as a REMIC.   The Servicer shall provide to the Purchaser not less
than thirty (30) days prior written notice of its intent to exercise its
purchase and termination right under this Section 13(e), and shall provide the
plan of liquidation required to effect a "qualified liquidation" under the REMIC
Provisions and otherwise cause the termination of the Trust Fund to be a
"qualified liquidation" under the REMIC Provisions.   In connection with such
termination, the Servicer shall provide an Opinion of Counsel to the Purchaser
confirming that the termination is a "qualified liquidation" under the REMIC
provisions.


(f)            Shorter Cure Period for Failure to Provide Distribution
Data.   An additional “Event of Default” shall be listed in Section 14.01, to be
inserted after clause (h), to read in its entirety as follows:


or (i) Servicer shall fail to provide to Assignee the data set forth in
Exhibit J pursuant to the first paragraph of Section 11.02 and such failure
shall continue for three Business Days after notice of such failure has been
given to Servicer by Assignee;

 
9

--------------------------------------------------------------------------------

 


(g)           Exhibit P Form of Notice of Sale.  Exhibit P, Form of Notice of
Sale, shall be replaced in its entirety with Exhibit P to this Agreement.


(h)           REMIC Provisions.


(i)           The following definition of “REMIC Provisions” is hereby added to
Section 1.01 of the Purchase and Servicing Agreement (capitalized terms not
defined in the Purchase and Servicing Agreement to be as defined in the Pooling
Agreement):


REMIC Provisions:   Sections 860A through 860G of the Internal Revenue Code;
such other provisions of the Code as relate to an entity created
thereunder;  the regulations promulgated pursuant such sections and provisions
of the Code; and published guidance issued by the Internal Revenue Service
relating to such Code sections and regulations.


(ii)           The following paragraph shall be added to the end of Section
10.17, to read in its entirety as follows:


If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the trust formed pursuant to the Pooling Agreement (the "Trust"),
but in any event within three years after its acquisition by such REMIC unless
the Servicer provides to the Purchaser an Opinion of Counsel to the effect that
the holding by such REMIC of such Mortgaged Property subsequent to three years
after its acquisition will not result in the imposition of taxes on “prohibited
transactions” on such REMIC as defined in Section 860F of the Code or under the
law of any state in which real property securing a Mortgage Loan owned by such
REMIC is located or cause such REMIC to fail to qualify as a REMIC for federal
income tax purposes or for state tax purposes under the laws of any state in
which real property securing a Mortgage Loan owned by such REMIC is located at
any time that any mortgage pass-through certificates representing interests in
such REMIC are outstanding. The Servicer shall conserve, protect and operate
each such property for such REMIC solely for the purpose of its prompt
disposition and sale in a manner which does not cause such property to fail to
qualify as “foreclosure property” within the meaning of Section 860G(a)(8) or
result in the receipt by such REMIC of any “income from non-permitted assets”
within the meaning of Section 860F(a)(2)(B) of the Code or any “net income from
foreclosure property” which is subject to taxation under the REMIC Provisions.
Pursuant to its efforts to sell such property, the Servicer shall either itself
or through an agent selected by the Servicer protect and conserve such property
in the same manner and to such extent as is customary in the locality where such
property is located and may, incident to its conservation and protection of the
assets of the Trust, rent the same, or any part thereof, as the Servicer deems
to be in the best interest of the Trust for the period prior to the sale of such
property. Additionally, the Servicer shall perform the tax withholding and shall
file information returns with respect to the receipt of mortgage interests
received in a trade or business, the reports of foreclosures and abandonments of
any Mortgaged Property and the information returns relating to cancellation of
indebtedness income with respect to any Mortgaged Property required by Sections
6050H, 6050J and 6050P, respectively, of the Code, and deliver to the Purchaser
an Officers’ Certificate on or before March 31 of each year stating that such
reports have been filed.  Such reports shall be in form and substance sufficient
to meet the reporting requirements imposed by Sections 6050H, 6050J and 6050P of
the Code.

 
10

--------------------------------------------------------------------------------

 


(i)           Addition of Co-op Loan Document Description to Exhibit H.  The
following paragraph shall be appended to the end of Exhibit H:


 
8.  With respect to each Mortgage Loan that is secured by a first lien on and a
perfected security interest in Co-op Shares and the related Proprietary Lease
(as such terms are defined below) granting exclusive rights to occupy the
related co-op unit in the building owned by the related co-op corporation, in
lieu of delivering the documents listed above the Seller shall deliver the
following documents to the Purchaser or its designee:



(i)              the original Mortgage Note together with any applicable riders,
endorsed in blank, with all prior and intervening endorsements as may be
necessary to show a complete chain of endorsements;


(ii)             the original security agreement;


(iii)            the original lease on a co-op unit evidencing the possessory
interest of the owner of the Co-op Shares in such co-op unit (the "Proprietary
Lease") and an original assignment of the Proprietary Lease in blank;


(iv)            the original recognition agreement;


(v)             the original stock certificate representing the shares of stock
issued by a co-op corporation and allocated to a co-op unit (the "Co-op Shares")
and original stock power in blank;


(vi)            the original UCC-1 financing statement with evidence of filing;
and


(vii)           the original UCC-3 assignment in blank.

 
11

--------------------------------------------------------------------------------

 


(j)           Form of Monthly Report.  The Servicer shall provide monthly
reports to the Purchaser pursuant to Section 11.02 of the Purchase and Servicing
Agreement in the format attached hereto as Exhibit J, which shall replace, in
its entirety, Exhibit J to the Purchase and Servicing Agreement, or in such
other format as the Servicer, the Purchaser and the Depositor shall agree in
writing.
 
(k)         Change to Definition of Eligible Investments.  Clauses (ii), (iv),
(v) and (vii) of the definition of "Eligible Investments" shall be amended and
replaced, to read in its entirety as follows:


(ii)            (a) demand or time deposits, federal funds or bankers’
acceptances issued by any depository institution or trust company incorporated
under the laws of the United States of America or any state thereof and subject
to supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in one of the two highest
rating categories by the Rating Agency for long-term unsecured debt or at least
"P-1" with respect to short-term obligations and (b) any other demand or time
deposit or certificate of deposit that is fully insured by the FDIC;


(iv)            securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in one of the two highest rating categories by each
Rating Agency for long-term unsecured debt or at least "P-1" with respect to
short-term obligations, in each case at the time of such investment or
contractual commitment providing for such investment; provided, however, that
securities issued by any particular corporation will not be Eligible Investments
to the extent that investments therein will cause the then outstanding principal
amount of securities issued by such corporation and held as Eligible Investments
to exceed 10% of the aggregate outstanding principal balances of all of the
Mortgage Loans and Eligible Investments;


(v)            commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated at
least "P-1" by the Rating Agency at the time of such investment;


           (vii)            any money market funds the collateral of which
consists of obligations fully guaranteed by the United States of America or any
agency or instrumentality of the United States of America the obligations of
which are backed by the full faith and credit of the United States of America
(which may include repurchase obligations secured by collateral described in
clause (i)) and which money market funds are rated in one of the two highest
rating categories by the Rating Agency for long-term unsecured debt or at least
"P-1" with respect to short-term obligations.
 
Miscellaneous


14.           All demands, notices and communications related to the Mortgage
Loans, the Purchase and Servicing Agreement and this Agreement shall be in
writing and shall be deemed to have been duly given if personally delivered at
or mailed by registered mail, postage prepaid, as follows:


(a) 
In the case of Citicorp,



CitiMortgage, Inc.
1000 Technology Drive, MS 55,
O’Fallon, Missouri 63368
Attention: Capital Markets


with a copy to


Investor Reporting Department, MS 313


(b) 
In the case of Assignee,



Wells Fargo Bank, N.A., as Trustee
9062 Old Annapolis Road
Columbia, Maryland  21045
Attention:  Corporate Trust Services – Sequoia Mortgage Trust 2010-H1


 (c) 
In the case of Depositor,



Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 360
Mill Valley, California 94904
Attention: William Moliski


with a copy to


General Counsel at the same address

 
12

--------------------------------------------------------------------------------

 


(d) 
In the case of Assignor,



RWT Holdings, Inc.
One Belvedere Place, Suite 360
Mill Valley, California 94904
Attention: William Moliski


with a copy to


General Counsel at the same address


15.          This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.


16.          No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.


17.          This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto.  Any entity into which Assignor, Depositor,
Assignee or Citicorp may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
Citicorp, respectively, hereunder.


18.          This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the Purchase and Servicing Agreement to the extent of the
Mortgage Loans by Assignor to Assignee and the termination of the Purchase and
Servicing Agreement.


19.          This Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.


20.          Redwood Trust, Inc., as the initial Controlling Holder under the
Pooling Agreement, is an express third party beneficiary of this Agreement, and
shall have the same power and ability to exercise and enforce the rights stated
to be provided to it hereunder as if it were a signatory hereto. Citicorp hereby
consents to such exercise and enforcement. 

 
13

--------------------------------------------------------------------------------

 


21.          It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Wells Fargo Bank, N.A. (“Wells Fargo”) not in its
individual capacity but solely as Trustee on behalf of the trust created by the
Pooling Agreement referred to herein (the “Trust”) in the exercise of the powers
and authority conferred and invested in it, and as directed in the Pooling
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as personal undertakings and agreements of or
by Wells Fargo but is made and intended for purposes of binding only the Trust,
(iii) nothing herein contained shall be construed as creating any liability on
the part of Wells Fargo, individually or personally, to perform any covenant
either express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Wells Fargo in
its individual capacity or in its capacity as Trustee be personally liable for
the payment of any indebtedness, amounts or expenses owed by the Purchaser under
the Servicing Agreement (such indebtedness, expenses and other amounts being
payable solely from and to the extent of funds of the Trust) or be personally
liable for the breach or failure of any obligation, representation, warranty or
covenant made under this Agreement or any other related documents.


22.          Citicorp shall make all remittances due by it to the Purchaser with
respect to the Mortgage Loans to the following account by wire transfer of
immediately available funds:


Wells Fargo Bank, N.A.
San Francisco, California
ABA# 121-000-248
Account # 3970771416
Account Name:  SAS Clearing
FFC: Account #82375300, Sequoia Mortgage Trust 2010-H1 Distribution Account


23.          Citicorp acknowledges that the custodian will be Wells Fargo Bank.
N.A. acting pursuant to the Custodial Agreement.  Requests for Mortgage Loan
Documents under Section 5.03 of the Purchase and Servicing Agreement shall be
directed to Wells Fargo Bank, N.A., as custodian, using the form of Request for
Release in the form of Exhibit F hereto.  Citicorp shall provide the Custodian
with the specimen signatures of Citicorp's authorized servicing representatives
using the form in Exhibit D-3 hereto.  Notwithstanding Section 5.03 of the
Servicing Agreement, Citicorp shall pay shipping expenses for any Mortgage Loan
Documents (a) if there has been a breach of any representation or warranty made
with respect to the related Mortgage Loan in Section 6.01 or 6.02 of the
Purchase and Servicing Agreement or (b) if Citicorp has elected to terminate the
Trust Fund pursuant to Section 13(e) of this Agreement.  In all other cases
where Mortgage Loan Documents are required to be shipped to Citicorp in
connection with the servicing thereof, the Depositor shall pay the related
shipping expenses.

 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.


RWT HOLDINGS, INC.
Assignor
   
By:
  
Name: 
  
Title:
      
SEQUOIA RESIDENTIAL FUNDING, INC.
Depositor
   
By:
 
Name:
 
Title:
     
WELLS FARGO BANK, N.A., not in its individual
capacity but solely as Trustee,
Assignee
   
By:
 
Name:
 
Title:
     
CITIMORTGAGE, INC.
Citicorp
   
By:
 
Name:
 
Title:
 

 
 
15

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1


MORTGAGE LOAN SCHEDULE


 
16

--------------------------------------------------------------------------------

 
 
ATTACHMENT 2


MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT


 
17

--------------------------------------------------------------------------------

 
 
ATTACHMENT 3


ADDITIONAL DEFINED TERMS FROM POOLING AGREEMENT


Affiliate:  With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.


Independent:  When used with respect to any other Person, a Person who (a) is in
fact independent of another specified Person and any Affiliate of such other
Person, (b) does not have any material direct financial interest in such other
Person or any Affiliate of such other Person, and (c) is not connected with such
other Person or any Affiliate of such other Person as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions.
 
Liquidation Proceeds:  Amounts, including Insurance Proceeds, received in
connection with the partial or complete liquidation of defaulted Mortgage Loans,
whether through trustee’s sale, foreclosure sale or otherwise or amounts
received in connection with any condemnation or partial release of a Mortgaged
Property and any other proceeds received in connection with an REO Property.


Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount of principal of the Mortgage
Loan that has been deferred and that does not accrue interest.


Servicing Modification: Any reduction of the Mortgage Interest Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the outstanding principal
balance of a Mortgage Loan by adding to the Stated Principal Balance unpaid
principal and interest and other amounts owing under the Mortgage Loan, any
Principal Forbearance Amount and any other modification, in each case pursuant
to a modification of a Mortgage Loan that is in default or for which, in the
judgment of the Servicer, default is reasonably foreseeable in accordance with
the Purchase and Servicing Agreement.


 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT D-3


INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER


Name
 
Title
 
Specimen Signature
                                                                               
                                                             
  
 
  
 


 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT F


REQUEST FOR RELEASE OF DOCUMENTS
 
To:
 
Wells Fargo Bank, N.A.
 
Date:  _______________
   
751 Kasota Avenue
       
Minneapolis, MN  55414
       
Attn:  WFDC Release Department.
   

 
 
 
Re:
Custodial Agreement, dated as of April 1, 2010, among Wells Fargo Bank, N.A., as
Trustee, Wells Fargo Bank, N.A., as Custodian, Sequoia Residential Funding,
Inc., as Depositor, and RWT Holdings, Inc., as Seller

 
In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.


Mortgage Loan Number:
   
Investor Number: 
 



Mortgagor Name, Address & Zip Code:
  
Pool Number:

 
Reason for Requesting Documents (check one):



 
  1. Mortgage Paid in Full
                 
  2. Foreclosure
                 
  3.  Substitution
                 
  4. Other Liquidation
                 
  5. Non-liquidation
 
Reason:__________________
                 
For CMI Use Only:_____________
 



By: 
   
(Authorized Signature)



Printed Name 
 



Servicer Name: 
CitiMortgage, Inc.



Ship To Address: 
20 Commerce Drive, M.S. 470




 
  O'Fallon, MO  63366



Phone: 
  636-240-4200


 
20

--------------------------------------------------------------------------------

 

Custodian


Please acknowledge the execution of the above request by your signature and date
below:



   
Date
Signature
         
Documents returned to Custodian:
             
Date
Custodian
  
 


 
21

--------------------------------------------------------------------------------

 

EXHIBIT P


FORM OF NOTICE OF SALE
Notice of Sale of Ownership of Mortgage Loan


Under federal law, borrowers are required to be notified in writing whenever
ownership of a mortgage loan secured by their principal dwelling is sold,
transferred or assigned (collectively, “sold”) to a new creditor.  This Notice
is to inform you that your prior creditor has sold your mortgage loan (see loan
information below) to the new creditor identified below.


**NOTE: The new creditor identified below is not the servicer of your loan.  The
servicer (identified below) acts on behalf of the new creditor to handle the
ongoing administration of your loan, including the collection of mortgage
payments.  Please continue to send your mortgage payments as directed by the
servicer, and NOT to the new creditor.  Payments sent to the new creditor
instead of the servicer may result in late charges on your loan and your account
becoming past due.  Neither the new creditor nor the servicer is responsible for
late charges or other consequences of any misdirected payment.


SHOULD YOU HAVE ANY QUESTIONS REGARDING YOUR LOAN, PLEASE CONTACT THE SERVICER
USING THE CONTACT INFORMATION SET FORTH BELOW.  The servicer is authorized to
handle routine inquiries and requests regarding your loan and, if necessary, to
inform the new creditor of your request and communicate to you any decision with
respect to such request. **


Please note that the sale of your loan to us may also result in a change of
servicer.  If this occurs, you will receive a separate notice, required under
federal law, providing information regarding the new servicer.



LOAN INFORMATION
 
Date of Loan:
Original Amount of Loan:
Date Your Loan was Sold to the New Creditor:
Prior Loan Number:
Current Loan Number:
Address of Mortgaged Property:
 
SERVICER INFORMATION
 
Name:
Mailing Address:
Telephone Number (Toll free):
Website:
 
Scope of responsibilities: The servicer is responsible for all ongoing
administration of your loan, including receipt and processing of payments,
resolution of payment-related issues, and response to any other inquiries you
may have regarding your loan.
 


 
22

--------------------------------------------------------------------------------

 



NEW CREDITOR INFORMATION
     
Please be advised that all questions involving the administration of your loan
(including questions related to payments, deferrals, modifications or
foreclosures) should be directed to the servicer at the number above and/or the
agent (if any) of the new creditor identified below, and not to the new
creditor.  The new creditor does not have access to information relating to the
administration of your loan, and will not be able to answer most loan-related
questions.
     
Name:
 
Sequoia Mortgage Trust 2010-H1
Mailing Address (not for payments):
 
c/o Wells Fargo Bank, N.A., as trustee
   
P.O. Box 98
   
Columbia, Maryland 21046
Telephone Number:
 
443-367-2897
     
Scope of responsibilities: As new creditor, the above-named trust holds legal
title to your loan.  The trustee, on behalf of the new creditor, is authorized
to receive legal notices and to exercise (or cause an agent on its behalf to
exercise) certain rights of ownership with respect to your loan.   
 



The transfer of the lien associated with your loan is, or in the future may be,
recorded in the public records of the local County Recorder’s office for the
county or local jurisdiction where your property is located.  If checked ¨,
ownership of your loan is also recorded on the registry of the Mortgage
Electronic Registrations System at 1818 Library Street, Suite 300, Reston, VA
20190.


Our rights and obligations as new creditor, and consequently our authority to
respond favorably to your requests or inquiries, may be limited by the terms of
one or more contracts related to the securitization of your loan.

 
23

--------------------------------------------------------------------------------

 

EXHIBIT J
LAYOUTS FOR MONTHLY SERVICER REPORTS

 
24

--------------------------------------------------------------------------------

 
 
[logo1.jpg]
 
 
 
Wells Fargo Bank, N.A.
Corporate Trust Services




Servicer File Load Requirements
for
Investor Reporting




Effective March 15, 2010
 

--------------------------------------------------------------------------------

  
© Copyright Wells Fargo Bank, Corporate Trust Services
 

--------------------------------------------------------------------------------

 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



General Information

 
Whether the Servicer is new or existing to Wells Fargo, the Servicer must comply
with Wells Fargo’s standards for Investor Reporting.  This package includes all
the information the Servicer needs to know in order to meet the reporting
requirements, including:


 
I.
File Delivery Requirements

 
II.
Loan Level File Reporting Requirements

 
III.
Summary Data Reporting Requirements

 
IV.
New Investor Requirements

 
V.
Service Provider Requirements

 
VI.
Monitoring File Status



Timing
Once the Servicer begins monthly reporting, reporting must be done in a timely
and consistent manner. Wells Fargo recommends the Servicer take all necessary
steps/actions to ensure that the Servicer reports and electronic files are
delivered successfully to Wells Fargo’s Corporate Trust Services.  Servicer
reports should be received no later than the required report due date specified
in the servicing agreement. The Servicer shall deliver a complete and accurate
file to the Master Servicer on or before the reporting due date.  A report is
considered late if it is incomplete or not delivered by the Investor reporting
due date.


Data Integrity
The Servicer shall deliver an accurate, complete and valid file by the reporting
due date. The file format provided shall be consistent with the Investor
Reporting standard format and guidelines that are defined in this document, as
well as posted on the ServicerConnect website (www.ServicerConnect.com).
 
Communication of Reporting Changes
If there are any changes to the file requirements noted in the guidelines, Wells
Fargo will provide a 60-90 day advance notification on the ServicerConnect
website, prior to the effective date of the change.  The Servicer must make
every effort to comply with the standard format, the naming conventions, and
changes to the format that may be required.
 
Note:
These reporting requirements are subject to change. For the Servicers’
convenience, all current requirements are posted to the ServicerConnect website
at www.ServicerConnect.com.
  

--------------------------------------------------------------------------------

Page 2 of 29
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



I.  File Delivery Requirements

 
ServicerConnect  — the preferred method of delivery for secure transfer of
monthly reporting files
To help ensure the security of the data delivery, Wells Fargo offers the
ServicerConnect  website at www.ServicerConnect.com. This site serves as Wells
Fargo’s preferred method for file delivery for all Servicers’ monthly reporting.
The Servicer shall deliver monthly reports in accordance with the Master
Servicer’s preferred delivery method (currently via the ServicerConnect
website). Under no circumstances shall the Master Servicer be responsible for
obtaining the file from the Servicer’s website.


ServicerConnect  benefits
 
·
Provides 24/7, round-the-clock access

 
·
Available free of charge

 
·
Allows for manual entry of loan level data, as well as uploading of loan level
files/reports, summary and supplemental files

 
·
Ensures a secure transfer of data using the industry standard’s Secure Socket
Layer, 128-bit encryption. ServicerConnect satisfies the Privacy Act
requirements for maintaining confidentiality of data.

 
·
Offers online help in navigating the site and using its various functions



Initial one-time ServicerConnect registration
To establish access and gain entry to a new Servicer library on ServicerConnect,
the Servicer must complete the following one-time registration on the website:
 
·
Have all users from the Servicer Company who will be uploading and/or
downloading files register on www.ServicerConnect.com by creating a User Id,
Password, and Profile.

 
·
The Servicer will be notified via e-mail once approved.



ServicerConnect support
 
·
If the Servicer requires technical assistance with the performance of the site,
or has password issues, please contact CTSLink customer service at
ctslink.customerservice@wellsfargo.com.

 
·
If the Servicer requires help using the site’s many functions, please refer to
the “Help” page on the ServicerConnect webpage or contact ServicerConnect
customer support at ServicerConnect@wellsfargo.com.

 
·
If the Servicer is experiencing problems with loan data, please contact the
appropriate Wells Fargo representative listed in the "Contact Us" page of the
ServicerConnect webpage.



PERL Scripting
 
·
If there is an interest in an automated way to deliver files, a sample Perl
script is available for the Servicer’s review and usage.  Customers may evaluate
the script for usage and assume any risk associated with their decision to use
it.  It is the customer’s responsibility to modify and test the script to ensure
its effective use as well as the verification of complete and timely
transmission.

 
·
Request for a copy of the sample Perl script should be made to CTSLink customer
service via email at ctslink.customerservice@wellsfargo.com.  Please include
“Request for Example Perl Script” in the subject line of the email.  The email
should identify “ServicerConnect” as the system the Servicer wishes to script
and also include a contact name, phone number, individual email address and the
ServicerConnect User ID.

  

--------------------------------------------------------------------------------

Page 3 of 29
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



II.  Loan Level File Reporting Requirements



Loan level file reports delivered to Wells Fargo MUST meet the following
requirements in order to ensure Servicer files load successfully through
automated load processing:


 
1.
The file must have a standardized File Name (Refer to Section A)

 
·
Either use the Wells Fargo standard or a static name (it must remain consistent
each month)

 
2.
The file must be a CSV or XLS file

 
3.
The file must comply with Wells Fargo standard requirements (Refer to Section
C):

 
·
Must not be zipped

 
·
Must not be password protected

 
·
Column names must be located on the first line

 
·
Loan level detail must be on the first sheet of a workbook



A. Standard File Naming Convention Requirements



Wells Fargo requires a static Servicer file name that does not include special
characters and cannot be greater than 30 characters. Delivering a consistent
static file name from month to month will ensure the Servicer file will be
recognized.


It may help to separate the Servicer loan level file from other reports.  Once
the Servicer establishes the static file name, Wells Fargo will create a cross
reference of the Servicer file name with an internal Wells Fargo file name.


If the Servicer file name delivered is not recognized to match the static file
name established by the Servicer, the Servicer file will not automatically load
through the Wells Fargo System.  The time required to process the Servicer file
may also increase.


If at any time a Servicer file name needs to be created or the file naming
convention needs to be changed, please contact ServicerConnect customer support
at ServicerConnect@wellsfargo.com - as it is critical to the recognition of the
file.


B. Standard File Format Requirements



The Servicer may choose to send the Servicer file in either one of the following
two formats:


 
1.
Comma Separated Values (CSV)

 
2.
Excel (XLS). Note: Excel 2007 format (XLSX) is currently not supported.

  

--------------------------------------------------------------------------------

Page 4 of 29
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



C. Standard File Layout Requirements

 
Standard File Layout Requirements must adhere to the following:
 
·
Must not be zipped

 
·
Must not be password protected

 
·
Column names must be located on the first line

 
·
Loan level detail must be on the first sheet of a workbook.

 
Please ensure that the standard loan level file layout requirements are met each
month. Refer to Exhibit 1 for the Standard Loan Level File Layout.
 
If the Servicer is new to Wells Fargo Bank, N.A., Wells Fargo highly recommends
the Servicer submit a test file layout before delivering files to ensure
compliance with the requirements. To submit a test file or request an Excel
template, contact ServicerConnect customer support at
ServicerConnect@wellsfargo.com.


D.  Supplemental File Requirements

 
Supplemental File Types:
 
If the original file is incomplete or inaccurate then the Servicer may deliver a
supplemental file. Notification is required when submitting a supplemental file
to ensure the files get loaded successfully. A list of Wells Fargo
representatives  is located in the "Contact Us" page of the ServicerConnect
webpage.
 
 
1.
Revised Original File

A revised file is a file where the file format is the same as the original file
format but data has been added or changed from the original file. The revised
original file name however, should also be the same as the original file
name.  Refer to Exhibit 1 for the Standard Loan Level File Layout.
 
 
2.
Prepayment Period Reporting

If required to report prepayment period activity, a mid-month prepayment period
file is required in addition to a month-end file.  The mid-month file should
only include the additional payment activity that was not originally included in
the month end report.  This mid-month file should only include the loans with
partial prepayments, full prepayments, or both as defined within the Servicer
deal documents.  If there is no activity to report, the Servicer will be
required to submit a mid-month file with no activity.  All fields must be in the
exact order as defined in Exhibit 3.
 
 
3.
Regulation AB (REG AB)

Regulation AB (REG AB) is a directive that was published by the Securities &
Exchange Commission (SEC) on December 22, 2004. The regulation is intended to
enhance the detail and quality of information provided to investors of publicly
traded asset-backed securities. Reg AB mandates that additional data elements,
as applicable, be provided by Servicers in their standard monthly reports. The
regulation can be found at http://www.sec.gov/rules/final/33-8518.htm.
  

--------------------------------------------------------------------------------

Page 5 of 29
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



To comply with REG AB, Wells Fargo offers the Servicer two options for providing
additional data elements:
 
1.
Include new data in the existing Standard Loan Level File Layout. (Exhibit 1)

 
2.
Include new data in a supplemental file provided with the Servicer Monthly
Report File. (Exhibit 4)



No matter which option the Servicer selects, all data must be submitted at the
same time.
 
 
4.
Modification File

Modifications are considered a change to the initial terms of a loan from what
was originally established at closing.  Modifications are used as a form of loss
mitigation by the Servicer to cure the delinquency of a borrower.
 
Wells Fargo offers the Servicer two options for providing modification elements:
 
1.
Include modification data in the existing Standard Loan Level File Layout
(Exhibit 1)

 
2.
Include modification data in a supplemental file (Exhibit 5).

 
E. Transfer of Servicing Requirements



If the Servicer is considering a transfer of servicing requirements, please
contact Wells Fargo’s Mortgage Backed Servicer Oversight Team via e-mail at
SCTServicerComplianceTeam@wellsfargo.com. The Servicer must let us know at least
30 days prior to the transfer date in order for the Servicer Wells Fargo
representative to assist the Servicer with this process.
 
Keep in mind that a complete transfer/merger or acquisition may include the
following changes or requirements:           
  
 
·         A reassigned file name for reporting purposes

 
·         A change in the Servicer method of reporting

 
·         A new ServicerConnect Library

 
·         A complete Servicer Eligibility Process (Only for New Servicers
reporting to Wells Fargo)

 
Transfer Roles
The “TO” Servicer is the Servicer receiving the loans.
The “FROM” Servicer is the Servicer who is transferring the loans.
  

--------------------------------------------------------------------------------

Page 6 of 29
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



III. Summary Data Reporting Requirements



In addition to a monthly loan level file, the Servicer is required to provide
Wells Fargo Bank with a separate monthly Summary Report representing the total
balances of the Loan Level detail on or before the reporting due date. This
report should include all the summary totals for each investor listed on the
loan level file. The summary page must match the loan level file that is being
reported.


Note: If the Servicer uses a Service Provider, the provider may also supply a
Summary Report for delivery to Wells Fargo.  For example, if the Servicer uses
the Fidelity Service for the Loan Level etail, please use the Fidelity Summary
Report #62C and submit it to Wells Fargo Bank via the ServicerConnect website.


A. Summary File Format Requirements



As long as the Servicer provides all the summary data required by Wells Fargo,
the Servicer may choose to send us the Servicer Summary Data file, separate of
the loan level file, in any one of the preferred four formats:
 
·
Excel

 
·
Text

 
·
Word

 
·
PDF



B. Summary File Layout Requirements



The Servicer has the option to provide summary data in one of the following two
ways:
 
1.
Separate Summary Reports for each individual investor  (i.e., 20 Investors, 20
reports); or

 
2.
One report with summary totals for All Investors; with one Investor on each row
(i.e., 20 Investors, one report).

 
This package includes a sample Monthly Summary Report by Single Investor (Refer
to Exhibit 2).
Upon request, Wells Fargo can provide a sample file layout by all Investors in
an Excel spreadsheet format.


C. REG AB Requirements



Refer to Exhibit 2, section 3 for a sample REG AB Summary Report.


D. Summary File Naming Convention Requirements



Wells Fargo requires that, once the Servicer’s file name is established, the
same name should be used consistently from one month to another, to be easily
recognized.
  

--------------------------------------------------------------------------------

Page 7 of 29
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)

 
IV. New Investor Requirements

 
As the Servicer introduces new Investor numbers to the Wells Fargo reporting
portfolio, the Servicer will need to decide if it is best to add the new
Investor numbers to the existing file or create a new file.  In either case, the
Servicer will need to contact the appropriate Wells Fargo representative to make
sure that our records are updated with the newly-created file and that the files
successfully load through our system.


Minimum Criteria for adding new Investor numbers to existing files
Whenever possible, reporting of new Investor numbers and loans should be added
to the Servicer’s existing file(s), as long as it meets the following minimum
criteria:
 
 
·
All reporting due dates in the file may include a range of dates (i.e., 1-15 or
16-30) that will be submitted by the earliest reporting due date on the file.
(Multiple files may be necessary if the Servicer cannot deliver all Investor
numbers by the earliest reporting due date on the file.)

 
 
·
All product types must be the same within each file (i.e., Act/Act, Sched/Sched,
Sched/Act). Multiple files are required if you are sending more than one product
type.

 
 
·
Each file must represent only Master Servicing contracts or Trustee contracts,
but not both in one file.

 
 
·
The Servicer must consider Servicer location and/or other Servicer limitations.



Creating new files for new Investor numbers
Although adding new Investor numbers to existing files is preferred, there may
be times when it is more appropriate to submit a separate file for the new
Investor. For example:
 
 
·
If all of the minimum criteria above cannot be accommodated for the new Investor
within an existing file, then the creation of a new file will be necessary for
ongoing monthly reporting.



 
·
If the timing of the notification of the new Investor number does not allow to
review the minimum criteria stated above, or takes place prior to the first
month of reporting, then it may be necessary to submit a separate file. In the
second month of reporting, a detailed review of the minimum criteria should take
place with the Servicer’s Wells Fargo representative to determine whether to
continue reporting a separate file or add the new Investor number to an existing
file.



Note: It is critical that the Servicer contact the appropriate Wells Fargo
representative to ensure the Servicer file is set up properly for it to be
received and loaded successfully.
  

--------------------------------------------------------------------------------

Page 8 of 29
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)

 
V. Service Provider Requirements

 
Wells Fargo may accept the Servicer Master Servicing (Investor Reporting) files
from a Service Provider. However, the Servicer should contact the appropriate
Wells Fargo representative to confirm this arrangement.


When entering into a contract with a Service Provider, the Servicer may want to
consider including terms regarding the need to be reasonably flexible on any
future changes to the layout (such as reasonable turnaround times for making
changes and who will bear the cost of those changes).   


When using a Service Provider to create the monthly file(s), the Servicer must
determine who will deliver the file(s) to Wells Fargo.
 
·
If the Servicer plans to deliver the file, follow the ServicerConnect
instructions as outlined in this package.

 
·
If the Service Provider plans to deliver the file, contact ServicerConnect
customer support at ServicerConnect@wellsfargo.com to establish a delivery
method.

 
·
If no adjustments are necessary, a duplicate file is not needed in any other
format or delivery method. However, if an adjustment to the original file is
needed, the Servicer will be responsible for delivering the adjusted file to
Wells Fargo Bank via the ServicerConnect website.



While the requirements set forth in this package are Wells Fargo’s preference
for reporting, Wells Fargo may consider other reporting layouts and summary
report formats from Service Providers. Upon request, there may be times when
Wells Fargo can accept an automatic delivery.  To discuss these options contact
ServicerConnect customer support at ServicerConnect@wellsfargo.com.


Note: If the Servicer uses a Service Provider, the provider may also supply a
Summary Report to the organization which may then be delivered via the
ServicerConnect website.  For example, if the Servicer uses the Fidelity Service
for the Servicer Loan Level Detail report, use the Fidelity Summary Report #62C
and submit it to Wells Fargo Bank via the ServicerConnect website.
  

--------------------------------------------------------------------------------

Page 9 of 29
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



VI. Monitoring File Status



File Monitoring Requirements:
Once loan level files have been uploaded to ServicerConnect the Servicer is able
to manage and track the status of individual files that have been uploaded to
the website.  The files are displayed on the File Status listing screen on
www.ServicerConnect.com.  For additional assistance, please refer to the
ServicerConnect User Manual accessible from the "Help" page of the
ServicerConnect website.


A loan level file is successfully uploaded through automated processing when the
loan level file receives an “Auto Transmission Complete” status.  If the
Servicer is presented with a different status, such as “File Uploaded”, the
Servicer should contact ServicerConnect customer support at
ServicerConnect@wellsfargo.com.


File Status List:


Auto Transmission Complete:  For loan level files only, ServicerConnect
recognizes the Servicer’s File Name. The loan level file was pushed through the
automated load process.


File Uploaded:  The file was uploaded to the library but was not moved to load
processing.  For any monthly file whose filename is not associated with this
user’s approved Servicer numbers, the file will be stored but not automatically
uploaded.  The library holds the file for 25 days, 20 days for larger
libraries.  Please refer to Section II for Loan Level File Reporting
Requirements.


Note:  Other statuses may be presented intermittently prior to receiving an
“Auto Transmission Complete" or "File Uploaded" Status.
 
Upon request, Wells Fargo can provide a monthly report of files uploaded to a
library. This report is provided at the end of the month, and includes at the
minimum: uploader's name, file name, upload time and file status. To request
this report, contact ServicerConnect customer support at
ServicerConnect@wellsfargo.com.
  

--------------------------------------------------------------------------------

Page 10 of 29
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



Exhibit 1: Standard Loan Level File Layout



 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
Each file requires the following fields:
             
SER_INVESTOR_NBR
 
A value assigned by the Servicer to define a group of loans.
     
Text up to 20 digits
 
20
 
LOAN_NBR
 
A unique identifier assigned to each loan by the investor.
     
Text up to 10 digits
 
10
 
SERVICER_LOAN_NBR
 
A unique number assigned to a loan by the Servicer.  This may be different than
the LOAN_NBR.
     
Text up to 10 digits
 
10
 
SCHED_PAY_AMT
 
Scheduled monthly principal and scheduled interest payment that a borrower is
expected to pay, P&I constant.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
NOTE_INT_RATE
 
The loan interest rate as reported by the Servicer.
 
4
 
Max length of 6
 
6
 
NET_INT_RATE
 
The loan gross interest rate less the service fee rate as reported by the
Servicer.
 
4
 
Max length of 6
 
6
 
SERV_FEE_RATE
 
The Servicer's fee rate for a loan as reported by the Servicer.
 
4
 
Max length of 6
 
6
 
SERV_FEE_AMT
 
The Servicer's fee amount for a loan as reported by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
ACTL_BEG_PRIN_BAL
 
The borrower's actual principal balance at the beginning of the processing
cycle.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
ACTL_END_PRIN_BAL
 
The borrower's actual principal balance at the end of the processing cycle.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
BORR_NEXT_PAY_DUE_DATE
 
The date at the end of processing cycle that the borrower's next payment is due
to the Servicer, as reported by Servicer.
     
MM/DD/YYYY
 
10
 
SERV_CURT_AMT_1
 
The first curtailment amount to be applied.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
SERV_CURT_DATE_1
 
The curtailment date associated with the first curtailment amount.
     
MM/DD/YYYY
 
10
 
CURT_ADJ_AMT_1
 
The curtailment interest on the first curtailment amount, if applicable.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
SERV_CURT_AMT_2 
 
The second curtailment amount to be applied. 
 
2
 
No commas(,) or dollar signs ($) 
 
11
 
SERV_CURT_DATE_2 
 
The curtailment date associated with the second curtailment amount.
 
 
 
MM/DD/YYYY
 
10
 
CURT_ADJ_AMT_2 
 
The curtailment interest on the second curtailment amount, if applicable.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
SERV_CURT_AMT_3 
 
The third curtailment amount to be applied. 
 
2
 
No commas(,) or dollar signs ($)
 
11

  

--------------------------------------------------------------------------------

Page 11 of 29
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 

--------------------------------------------------------------------------------


 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)




 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
SERV_CURT_DATE_3
 
The curtailment date associated with the third curtailment amount.
     
MM/DD/YYYY
 
10
 
CURT_ADJ_AMT_3
 
The curtailment interest on the third curtailment amount, if applicable.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
PIF_AMT
 
The loan "paid in full" amount as reported by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
PIF_DATE
 
The paid in full date as reported by the Servicer.
     
MM/DD/YYYY
 
10
 
ACTION_CODE
 
The standard FNMA numeric code used to indicate the default/delinquent status of
a particular loan. This is a required field.
     
Refer to Exhibit 6 for valid codes.  Field cannot be null.
 
2
 
Plus the following applicable fields:
             
SCHED_BEG_PRIN_BAL
 
The scheduled outstanding principal amount due at the beginning of the cycle
date to be passed through to investors.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
SCHED_END_PRIN_BAL
 
The scheduled principal balance due to investors at the end of a processing
cycle.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
SCHED_PRIN_AMT
 
The scheduled principal amount as reported by the Servicer for the current cycle
— only applicable for Scheduled/Scheduled Loans.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
SCHED_NET_INT
 
The scheduled gross interest amount less the service fee amount for the current
cycle as reported by the Servicer — only applicable for Scheduled/Scheduled
Loans.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
ACTL_PRIN_AMT
 
The actual principal amount collected by the Servicer for the current reporting
cycle — only applicable for Actual/Actual Loans.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
ACTL_NET_INT
 
The actual gross interest amount less the service fee amount for the current
reporting cycle as reported by the Servicer — only applicable for Actual/Actual
Loans.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
PREPAY_PENALTY_AMT
 
The penalty amount received when a borrower prepays on his loan as reported by
the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
PREPAY_PENALTY_WAIVED
 
The prepayment penalty amount for the loan waived by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
NEW_PAY_AMT
 
The new loan payment amount as reported by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
NEW_LOAN_RATE
 
The new loan rate as reported by the Servicer.
 
4
 
Max length of 6
 
6

 

--------------------------------------------------------------------------------

Page 12 of 29
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)




 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
ARM_INDEX_RATE
 
The index the Servicer is using to calculate a forecasted rate.
 
4
 
Max length of 6
 
6
 
INT_ADJ_AMT
 
The amount of the interest adjustment as reported by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
SOLDIER_SAILOR_ADJ_AMT
 
The Soldier and Sailor Adjustment amount, if applicable.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
NON_ADV_LOAN_AMT
 
The Non Recoverable Loan Amount, if applicable.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
LOAN_LOSS_AMT
 
The amount the Servicer is passing as a loss, if applicable.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
DELINQ_P&I_ADVANCE_AMT
 
The current outstanding principal and interest advances made by Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
BREACH_FLAG
 
Flag to indicate if the repurchase of a loan is due to a breach of
Representations and Warranties
     
Y=Breach
N=NO Breach
Let blank if N/A
 
1
 
Plus the following applicable modification fields:
             
MOD_DATE
 
The first loan payment date on which the modified loan terms become
effective.  This field is required if any of the below fields are populated with
a value.
     
Any valid date greater than loan origination date. (MM/DD/YYYY). If the loan is
not modified this field should be blank.
 
10
 
CAPITALIZED_AMOUNT
 
The amount added to actual outstanding principal balance owed by the borrower
due to a modification.
 
2
 
Must be a positive number.  If not applicable this field should be blank.
 
11
 
TOTAL_SERVICING_ADVANCES
 
The total amount advanced by the Servicer for the loan modification, which can
be comprised of Attorney Fees, Appraisal Fees, Inspection Fees, and other items
as defined in the governing documents.
 
2
 
Must be a positive number.  If not applicable this field should be blank.
 
11
 
SERVICING_FEE_ADVANCES
 
The total amount of servicing fees for delinquent payments that has been
advanced by the Servicer for the loan modification.
 
2
 
Must be a positive number.  If not applicable this field should be blank.
 
11
 
ESCROW_ADVANCES
 
The total amount of escrow advances made by the Servicer on the loan
modification, which can include insurance, taxes, mortgage insurance, and other
items as defined in the governing documents.
 
2
 
Must be a positive number.  If not applicable this field should be blank.
 
11
 
INTEREST_ADVANCES
 
The total amount of Net interest that has been advanced by the Servicerfor the
loan’s modification delinquent payments
 
2
 
Must be a positive number.  If Interest Advances exist the loan must have either
Capitalized Amount or Interest Forgiveness Amount associated with it.  If not
applicable this field should be blank.
 
11
 
MODIFIED_BEGINNING_BALANCE
 
The beginning principal balance that is owed by the borrower as of the
Modification Effective Date per the modification agreement.
 
2
 
Must be a positive number.  If not applicable this field should be blank.
 
11

 

--------------------------------------------------------------------------------

Page 13 of 29
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)




 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
MODIFIED_INTEREST_RATE
 
The gross interest rate for the loan beginning on the Modification Effective
Date per the modification agreement.
 
4
 
Must be a positive number.  Max length of 6. If not applicable this field should
be blank.
 
6
 
MODIFIED_P&I_AMOUNT
 
The total principal and interest payment due for the loan beginning on the
Modification Effective Date per the modification agreement.
 
2
 
Must be a positive number.  If not applicable this field should be blank.
 
11
 
MODIFIED_BALLOON_AMOUNT
 
The balloon payment amount on the loan per the modification agreement.
 
2
 
Must be a positive number.  If Modified Balloon is populated then Modified
Balloon Amount cannot be null.
 
11
 
MODIFIED_BALLOON_DATE
 
The date on which the balloon payment is due per the modification
agreement.  The value in this field could be populated if a balloon payment is
being created or changed through the modification of the loan.
     
Any valid date (MM/DD/YYYY) – Note: Cannot be beyond the final maturity date of
loan.  If Modified Balloon Amount has a value, Modified Balloon Date must have a
value.  If not applicable this field should be blank.
 
10
 
MODIFIED_MATURITY_DATE
 
The maturity date of the loan per the modification agreement.
     
Any valid date (MM/DD/YYYY) – If not applicable this field should be blank.
 
10
 
PRINCIPAL_FORGIVENESS
 
The total amount of principal due that has been waived or forgiven by the
Servicer per the modification agreement.
 
2
 
Must be a positive number.  If not this field should be blank.
 
11
 
INTEREST_FORGIVENESS
 
The total amount of interest due that have been waived or forgiven by the
Servicer per modification agreement.
 
2
 
Must be a positive number.  If not this field should be blank
 
11
 
EXPENSE_FORGIVENESS
 
The total amount of expenses due that has been waived or forgiven by the
Servicer per the modification agreement.
 
2
 
Must be a positive number.  If not this field should be blank
 
11
 
ARM_TO_FIXED_CONVERSION
 
Indicates if the loan is an adjustable rate mortgage (ARM) loan that has been
converted to a fixed rate loan per the modification agreement; not through
existing provisions of the original ARM parameters.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
 
1
 
FIXED_TO_ARM_CONVERSION
 
Indicates if the loan is a fixed rate loan that has been converted to an
adjustable rate mortgage (ARM) loan per the modification agreement.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
 
1
 
IO_TO_FULLY_AMORTIZED_
CONVERSION
 
Indicates if the loan payments were comprised of interest only and have been
converted to fully amortizing loan payments per the modification agreement.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
 
1
 
FULLY_AMORTIZED_TO_IO_
CONVERSION
 
Indicates if the loan payments were fully amortizing and have been converted to
interest only payments.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
 
1
 
TEMPORARY_MODIFICATION
 
Indicates if the modified loan terms are in effect only for a specified time
period, after which the original loan terms are reinstated.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
 
1

 

--------------------------------------------------------------------------------

Page 14 of 29
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)




 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
GRADUATED_RATE_OR_
PAYMENT_MODIFICATION
 
Indicates if the modified terms consist of graduated rates and/or payments for a
loan, or if the loan’s previously existing graduated rate and/or payment
schedule is being changed per the modification agreement.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
 
1
 
MODIFIED_NEXT_PAYMENT_
ADJUST_DATE
 
The date on which the next payment adjustment is scheduled to occur for an
adjustable rate mortgage (ARM) loan per the modification agreement.
     
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
 
10
 
MODIFIED_NEXT_INTEREST_
RATE_ADJUST_DATE
 
The date on which the next interest rate adjustment is scheduled to occur for an
adjustable rate mortgage (ARM) loan per the modification agreement.
     
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
 
10
 
MODIFIED_ARM_PARAMETER
 
Indicates if the loan’s existing ARM parameters are changing (and it is
remaining an ARM loan) per the modification agreement.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null Value) it will be treated as “N”.
 
1
 
BORROWER_SEGMENTATION_
CODE
 
Indicates which segment a subprime ARM loan is classified under, based on the
American Securitization Forum's Streamlined Foreclosure and Loss Avoidance
Framework for Securitized Subprime Adjustable Rate Mortgage Loans.  At this
time, Servicers only need to report loans that are classified as “Segment 2”,
which includes current loans where the borrower is unlikely to be able to
refinance into any readily available mortgage industry product.
     
Must be populated with a 2 if the loan falls under the ASF streamlined
foreclosure and loss avoidance framework for Modifications, otherwise the value
should be blank.  If Borrower Segmentation Code of “2” is reported, the
population of “Modified Next Payment Adjustment Date” and Modified Next Interest
Rate Adjust Date is required.
 
1
 
APPROVAL_FROM_OUTSIDE_
PARTY
 
If the governing documents require another party’s approval to allow additional
modifications after the Modification Limit (as defined in the governing
documents) has been exceeded.
     
Y/N Blank:
 Yes indicates that the required party’s approval of the modification has been
obtained by the Servicer.  No indicates that the approval has not be
obtained.  Blank indicates this field is not applicable.
 
1
 
NON-INTEREST_BEARING_
PRINCIPAL_DEFERRED_AMOUNT
 
The total amount of principal deferred by the modification. Deferred amounts are
not subject to interest bearing accrual.  This field is preferred to be reported
as part of the monthly remittance file, but must be reported in this
supplemental file if not reported on the monthly remittance file.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
NON-INT_BEARING_DEFERRED_
INT_AND_FEES_AMT
 
The total amount of interest and expenses deferred by the modification that are
not subject to interest accrual. Deferred amounts are not subject to interest
accrual. This field is preferred to be reported as part of the monthly
remittance file, but must be reported in this supplemental file if not reported
on the monthly remittance file.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11

 

--------------------------------------------------------------------------------

Page 15 of 29
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)




 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
NON-
INTEREST_BEARING_DEFERRED_
PAID_IN_FULL_AMOUNT
 
This value is to be reported when any principal forbearance loan modification
either liquidates or is paid in full. This separate field is needed because most
Servicers separately track the principal forbearance amount and thus the
existing paid in full amount field will not work since it will incur interest on
most Servicing systems and will only include the amount that is required to pay
off the amortization balance.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
ACTUAL_ENDING_BALANCE_
TOTAL_DEBT_OWED
 
Formerly the field named “Actual Ending Balance Including Deferred Amount”.  For
a loan with principal forbearance, the value in this field will be the sum of
the actual ending balance field already supplied on the file plus the deferred
amount.  For all other loans, it is their actual ending balance.
 
2
 
Must be a positive number.
 
11
 
SCHEDULED_ENDING_
BALANCE_TOTAL_DEBT_OWED
 
Formerly the field named “Scheduled Ending Balance Including Deferred
Amount”.   For a loan with principal forbearance, the value in this field will
be the sum of the scheduled ending balance field already supplied on the file
plus the deferred amount. For all other loans, it is their scheduled ending
balance.
 
2
 
Must be a positive number.
 
11
 
Plus the following applicable GRM/GPM modification fields:
             
GRADUATED_DATE
 
The date(s) at which the next rate and/or payment change will occur per the loan
modification agreement.  All dates must be provided, not just the first change
unless there is only a single change date.
     
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
 
10
 
GRADUATED_RATE
 
The rate(s) that will apply at each change date as stated in the loan
modification agreement.  All rates must be provided, not just the first change
rate unless there is only a single change date.
 
4
 
Must be a positive number. If not applicable this field should be blank.
 
7
 
GRADUATED_PAYMENT
 
The payment(s) that will apply at each change date as stated in the loan
modification agreement. All payments must be provided, not just the first change
payment unless there is only a single change date.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
Plus the following applicable HAMP modification fields:
             
MONTHLY_PAYMENT_
REDUCTION_COST_SHARE
 
The subsidized payment from Treasury/FNMA to reimburse the investor for one half
of the cost of reducing the monthly payment from 38% to 31% Front-End DTI.  This
value represents the amount for the current cycle only.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11

 

--------------------------------------------------------------------------------

Page 16 of 29
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)




 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
BORROWER_PAY-FOR-
PERFORMANCE_SUCCESS
_PAYMENTS
 
The amount paid to the servicer from U.S. Treasury/FNMA that reduces the
principal balance of the interest bearing portion of the loan as the borrower
stays current after modification.  This amount is applied annually up to a
maximum of $1,000 for up to five years.  Reported for the related period as
received by the servicer from FNMA.  This value represents the amount for the
current cycle only.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
ONE-TIME_BONUS_INCENTIVE_
ELIGIBILITY
 
Y=Yes - The loan qualifies for the one-time bonus incentive payment of $1,500.00
payable to the mortgage holder subject to certain de minimis constraints.
     
Must be a value greater than zero. If not applicable this field should be blank.
 
3
 
ONE-TIME_BONUS_INCENTIVE_
AMOUNT
 
$1,500 paid to mortgage holders for modifications made while a borrower is still
current on mortgage payments. This value represents the amount for the current
cycle only.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
HOME_PRICE_DEPRECIATION_
PAYMENTS
 
Amount payable to mortgage holders to partially offset probable losses from home
price declines. This will be structured as a simple cash payment on each
modified loan while the loan remains active in the program.  Payments of accrued
HPDP incentives will be made on an annual basis on each of the first anniversary
and the second anniversary of the date on which the first trial period payment
is due under the Trial Period Plan.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
LOAN_PARTICIPATION_END_
DATE
 
The date upon which the last P&I payment is due during the 60-month
participation of the U. S. Treasury and FNMA in the loan modification. For
example, if the trial modification occurs April, May, and June of 2009 then the
first P&I payment of the 60-month participation begins with the July 2009 P&I
payment. The last P&I payment of the 60-month program participation ends June
2014.  Enter in the last payment date of the 60-month participation period.
     
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
 
10
 
LOAN_MODIFICATION_INCENTIVE_
TERMINATION_DATE
 
The date upon which borrower participation in the program is terminated because
the borrower has defaulted or re-defaulted.  Re-default or Loss of Good Standing
is defined under the HAMP guidelines as three monthly payments are due and
unpaid on the last day of the third month.
     
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
 
10

  

--------------------------------------------------------------------------------

Page 17 of 29
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)




 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
MODIFIED_INTEREST_RATE_CAP
 
The modified interest rate must remain in place for 60 months, after which time
the interest rate will be gradually increased 1% per year or such lesser amount
as may be needed until the interest rate reaches the Modified Interest Rate Cap.
The Modified Interest Rate Cap determined as of the date the modification
document is prepared is the greater of (i) the fully amortizing contractual rate
as modified to achieve 31% DTI or (ii) the Freddie Mac Primary Mortgage Market
Survey rate for 30year fixed rate conforming mortgage loans, rounded to the
nearest 0.125%, as of the date that the modification document is prepared.  If
the modified rate exceeds the Freddie Mac Primary Mortgage Market Survey rate in
effect on the date the modification document is prepared, the modified rate will
be the new note rate for the remaining loan term.  However, if the Freddie Mac
Primary Mortgage Market Survey rate exceeds the modified rate, then the rate at
which interest accrues will be increased to the Freddie Mac Primary Mortgage
Market Survey rate after the end of the 60-month period during which the loan is
monitored by FNMA for participation as an HAMP modified loan.
 
4
 
Must be a value greater than zero. If not applicable this field should be blank.
 
7
 
ADMIN_FEES_ASSOC_WITH_
PARTICIPATING_IN_PROGRAM
 
Fees incurred by the Servicer while administering this program, as allowed by
governing document provisions.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
MODIFICATION_TYPE
 
This will distinguish HAMP modifications from other non-HAMP modifications.
     
"HMP" for HAMP modifications, or other identified code is also acceptable.
 
10

  

--------------------------------------------------------------------------------

Page 18 of 29
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



Exhibit 2: Monthly Summary Report by Single Investor


MONTHLY SUMMARY REPORT
   
For Month Ended:   mm/dd/yyyy
Servicer Name
     
Prepared by:  _____________________________
Investor Nbr
                   
Section 1. Remittances and Ending Balances - Required Data
 
Beginning
Ending
 Total Monthly
 Total Ending Unpaid 
 Total Monthly Principal 
 Loan Count 
 Loan Count 
 Remittance Amount
Principal Balance
Balance
0
0
$0.00
$0.00
$0.00
Principal Calculation
         
1.  Monthly Principal Due
     
+
$0.00
2.  Current Curtailments
     
+
$0.00
3.  Liquidations
     
+
$0.00
4.  Other (attach explanation)
   
+
$0.00
5.  Principal Due
       
$0.00
6.  Interest (reported "gross")
   
+
$0.00
7.  Interest Adjustments on Curtailments
   
+
$0.00
8.  Servicing Fees
     
-
$0.00
9.  Other Interest (attach explanation)
   
+
$0.00
10. Interest Due
(need to subtract ser fee)
 
$0.00
Remittance Calculation
         
11.  Total Principal and Interest Due (lines 5+10)
 
+
$0.00
12.  Reimbursement of Non-Recoverable Advances
 
-
$0.00
13.  Total Realized gains
     
+
$0.00
14.  Total Realized Losses
     
-
$0.00
15.  Total Prepayment Penalties
   
+
$0.00
16.  Total Non-Supported Compensating Interest
 
-
$0.00
17.  Other (attach explanation)
     
$0.00
18.  Net Funds Due on or before Remittance Date
 
$
$0.00

 

--------------------------------------------------------------------------------

Page 19 of 29
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com
 
© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



Exhibit 2: Monthly Summary Report by Single Investor (continued)


Section 2. Delinquency Report - Optional Data for Loan Accounting
Installments Delinquent
Total No.
Total No.
     
In
Real Estate
Total Dollar
of
of
30-
60-
90 or more
Foreclosure
Owned
Amount of
Loans
Delinquencies
Days
Days
Days
(Optional)
(Optional)
Delinquencies
0
0
0
0
0
0
0
$0.00



Section 3.  REG AB Summary Reporting - REPORT ALL APPLICABLE FIELDS
REG AB FIELDS
LOAN COUNT
BALANCE
PREPAYMENT  PENALTY AMT
0
$0.00
PREPAYMENT PENALTY AMT WAIVED
0
$0.00
DELINQUENCY P&I AMOUNT
0
$0.00

 

--------------------------------------------------------------------------------

Page 20 of 29
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



Exhibit 3: Supplemental Prepayment Period Reporting File Layout



 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
LOAN_NBR
 
A unique identifier assigned to each loan by the investor.
     
Text up to 10 digits
 
10
 
SERVICER_LOAN_NBR
 
A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR.
     
Text up to 10 digits
 
10
 
LIQUIDATION_AMOUNT
 
The loan “paid in full” amount as reported by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
PIF_DATE
 
The paid in full date as reported by the Servicer.
     
MM/DD/YYYY
 
10
 
ACTL_END_PRIN_BAL
 
The borrower's actual principal balance at the end of the processing cycle.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
SCHED_END_PRIN_BAL
 
The scheduled principal balance due to investors at the end of a processing
cycle.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
CURTAILMENT_AMT
 
Total curtailment amount to be applied.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
CURTAILMENT_DATE
 
Curtailment date
     
MM/DD/YYYY
 
6
 
PREPAY_PENALTY_AMT
 
The penalty amount received when a borrower prepays on his loan as reported by
the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
PREPAY_PENALTY_WAIVED
 
The prepayment penalty amount for the loan waived by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
PREPAYMENT_PENALTY_SERVICER_PAID
 
The prepayment penalty amount for the loan paid by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
PREPAY_PENALTY_BORROWER_PAID
 
The prepayment penalty amount for the loan paid by the borrower.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
BREACH_FLAG
 
Flag to indicate if the repurchase of a loan is due to a breach of
Representations and Warranties
     
Y=Breach
N=NO Breach
Let blank if N/A
 
1
 
ACTION_CODE
 
The standard FNMA numeric code used to indicate the default/delinquent status of
a particular loan.
This is a required field.
     
Refer to Exhibit 6 for valid codes.  Field cannot be null.
 
2

 

--------------------------------------------------------------------------------

Page 21 of 29
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 

--------------------------------------------------------------------------------



 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



Exhibit 4: Supplemental REG AB File Layout



 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
SER_INVESTOR_NBR
 
A value assigned by the Servicer to define a group of loans.
     
Text up to 20 digits
 
20
 
LOAN_NBR
 
A unique identifier assigned to each loan by the investor.
     
Text up to 10 digits
 
10
 
SERVICER_LOAN_NBR
 
A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR.
     
Text up to 10 digits
 
10
 
PREPAY_PENALTY_ AMT
 
The penalty amount received when a borrower prepays on his loan as reported by
the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
PREPAY_PENALTY_ WAIVED
 
The prepayment penalty amount for the loan waived by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
MOD_DATE
 
The effective Payment Date of the Modification for the loan.
     
MM/DD/YYYY
 
10
 
DELINQ_P&I_ADVANCE_AMT
 
The current outstanding principal and interest advances made by Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
ACTION_CODE
 
The standard FNMA numeric code used to indicate the default/delinquent status of
a particular loan.
This is a required field.
     
Refer to Exhibit 6 for valid codes.  Field cannot be null.
 
2
 
BORR_NEXT_PAY_DUE_DATE
 
The date at the end of processing cycle that the borrower's next payment is due
to the Servicer, as reported by Servicer.
     
MM/DD/YYYY
 
10
 
BREACH_FLAG
 
Flag to indicate if the repurchase of a loan is due to a breach of
Representations and Warranties
     
Y=Breach
N=NO Breach
Let blank if N/A
 
1

  

--------------------------------------------------------------------------------

Page 22 of 29
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 

 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)


 
Exhibit 5: Supplemental Modification File Layout



 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
LOAN_NBR
 
A unique identifier assigned to each loan by the investor.
     
Text up to 10 digits
 
10
 
SERVICER_NBR
 
A value assigned by the investor to define a group of loans.
     
Text up to 4 digits
 
4
 
MOD_DATE
 
The first loan payment date on which the modified loan terms become
effective.  This field is required if any of the below fields are populated with
a value.
     
Any valid date greater than loan origination date.  (MM/DD/YYYY).  If the loan
is not modified this field should be blank.
 
10
 
CAPITALIZED_AMOUNT
 
The amount added to actual outstanding principal balance owed by the borrower
due to a modification.
 
2
 
Must be a positive number.  If not applicable this field should be blank.
 
11
 
TOTAL_SERVICING_ADVANCES
 
The total amount advanced by the Servicer for the loan modification, which can
be comprised of Attorney Fees, Appraisal Fees, Inspection Fees, and other items
as defined in the governing documents.
 
2
 
Must be a positive number.  If not applicable this field should be blank.
 
11
 
SERVICING_FEE_ADVANCES
 
The total amount of servicing fees for delinquent payments that has been
advanced by the Servicer for the loan modification.
 
2
 
Must be a positive number.  If not applicable this field should be blank.
 
11
 
ESCROW_ADVANCES
 
The total amount of escrow advances made by the Servicer on the loan
modification, which can include insurance, taxes, mortgage insurance, and other
items as defined in the governing documents.
 
2
 
Must be a positive number.  If not applicable this field should be blank.
 
11
 
INTEREST_ADVANCES
 
The total amount of Net interest that has been advanced by the Servicer for the
loan’s modification delinquent payments
 
2
 
Must be a positive number.  If Interest Advances exist the loan must have either
Capitalized Amount or Interest Forgiveness Amount associated with it.  If not
applicable this field should be blank.
 
11
 
MODIFIED_BEGINNING_BALANCE
 
The beginning principal balance that is owed by the borrower as of the
Modification Effective Date per the modification agreement.
 
2
 
Must be a positive number.  If not applicable this field should be blank.
 
11
 
MODIFIED_INTEREST_RATE
 
The gross interest rate for the loan beginning on the Modification Effective
Date per the modification agreement.
 
4
 
Must be a positive number.  Max length of 6. If not applicable this field should
be blank.
 
6
 
MODIFIED_P&_AMOUNT
 
The total principal and interest payment due for the loan beginning on the
Modification Effective Date per the modification agreement.
 
2
 
Must be a positive number.  If not applicable this field should be blank.
 
11
 
MODIFIED_BALLOON_AMOUNT
 
The balloon payment amount on the loan per the modification agreement.
 
2
 
Must be a positive number.  If Modified Balloon is populated then Modified
Balloon Amount cannot be null.
 
11

  

--------------------------------------------------------------------------------

Page 23 of 29
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)

 

 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
MODIFIED_BALLOON_DATE 
 
The date on which the balloon payment is due per the modification
agreement.  The value in this field could be populated if a balloon payment is
being created or changed through the modification of the loan. 
     
Any valid date (MM/DD/YYYY)– Note: Cannot be beyond the final maturity date of
loan.  If Modified Balloon Amount has a value, Modified Balloon Date must have a
value.  If not applicable this field should be blank. 
 
10 
 
MODIFIED_MATURITY_DATE
 
The maturity date of the loan per the modification agreement.
     
Any valid date (MM/DD/YYYY) – If not applicable this field should be blank.
 
10
 
PRINCIPAL_FORGIVENESS
 
The total amount of principal due that has been waived or forgiven by the
Servicer per the modification agreement.
 
2
 
Must be a positive number.  If not this field should be blank.
 
11
 
INTEREST_FORGIVENESS
 
The total amount of interest due that have been waived or forgiven by the
Servicer per modification agreement.
 
2
 
Must be a positive number.  If not this field should be blank
 
11
 
EXPENSE_FORGIVENESS
 
The total amount of expenses due that has been waived or forgiven by the
Servicer per the modification agreement.
 
2
 
Must be a positive number.  If not this field should be blank
 
11
 
ARM_TO_FIXED_CONVERSION
 
Indicates if the loan is an adjustable rate mortgage (ARM) loan that has been
converted to a fixed rate loan per the modification agreement; not through
existing provisions of the original ARM parameters.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
 
1
 
FIXED_TO_ARM_CONVERSION
 
Indicates if the loan is a fixed rate loan that has been converted to an
adjustable rate mortgage (ARM) loan per the modification agreement.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
 
1
 
IO_TO_FULLY_AMORTIZED_
CONVERSION
 
Indicates if the loan payments were comprised of interest only and have been
converted to fully amortizing loan payments per the modification agreement.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
 
1
 
FULLY_AMORTIZED_TO_IO_
CONVERSION
 
Indicates if the loan payments were fully amortizing and have been converted to
interest only payments.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
 
1
 
TEMPORARY_MODIFICATION
 
Indicates if the modified loan terms are in effect only for a specified time
period, after which the original loan terms are reinstated.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
 
1
 
GRADUATED_RATE_OR_
PAYMENT_MODIFICATION
 
Indicates if the modified terms consist of graduated rates and/or payments for a
loan, or if the loan’s previously existing graduated rate and/or payment
schedule is being changed per the modification agreement.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
 
1
 
MODIFIED_NEXT_PAYMENT_
ADJUST_DATE
 
The date on which the next payment adjustment is scheduled to occur for an
adjustable rate mortgage (ARM) loan per the modification agreement.
     
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
 
10

  

--------------------------------------------------------------------------------

Page 24 of 29
    
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 

 

--------------------------------------------------------------------------------

 

 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)

 

 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
MODIFIED_NEXT_INTEREST_
RATE_ADJUST_DATE
 
The date on which the next interest rate adjustment is scheduled to occur for an
adjustable rate mortgage (ARM) loan per the modification agreement.
     
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
 
10
 
MODIFIED_ARM_PARAMETER
 
Indicates if the loan’s existing ARM parameters are changing (and it is
remaining an ARM loan) per the modification agreement.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null Value) it will be treated as “N”.
 
1
 
BORROWER_SEGMENTATION_
CODE
 
Indicates which segment a subprime ARM loan is classified under, based on the
American Securitization Forum's Streamlined Foreclosure and Loss Avoidance
Framework for Securitized Subprime Adjustable Rate Mortgage Loans.  At this
time, Servicers only need to report loans that are classified as “Segment 2”,
which includes current loans where the borrower is unlikely to be able to
refinance into any readily available mortgage industry product.
     
Must be populated with a 2 if the loan falls under the ASF streamlined
foreclosure and loss avoidance framework for Modifications, otherwise the value
should be blank.  If Borrower Segmentation Code of “2” is reported, the
population of “Modified Next Payment Adjustment Date” and Modified Next Interest
Rate Adjust Date is required.
 
1
 
APPROVAL_FROM_OUTSIDE_PARTY
 
If the governing documents require another party’s approval to allow additional
modifications after the Modification Limit (as defined in the governing
documents) has been exceeded.
     
Y/N Blank:
 Yes indicates that the required party’s approval of the modification has been
obtained by the Servicer.  No indicates that the approval has not be
obtained.  Blank indicates this field is not applicable.
 
1
 
NON-INTEREST_BEARING_PRINCIPAL_
DEFERRED_AMOUNT
 
The total amount of principal deferred by the modification. Deferred amounts are
not subject to interest bearing accrual.  This field is preferred to be reported
as part of the monthly remittance file, but must be reported in this
supplemental file if not reported on the monthly remittance file.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
NON-INT_BEARING_DEFERRED_INT_
AND_FEES_AMT
 
The total amount of interest and expenses deferred by the modification that are
not subject to interest accrual. Deferred amounts are not subject to interest
accrual. This field is preferred to be reported as part of the monthly
remittance file, but must be reported in this supplemental file if not reported
on the monthly remittance file.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
NON-INTEREST_BEARING_DEFERRED_
PAID_IN_FULL_AMOUNT
 
This value is to be reported when any principal forbearance loan modification
either liquidates or is paid in full. This separate field is needed because most
Servicers separately track the principal forbearance amount and thus the
existing paid in full amount field will not work since it will incur interest on
most Servicing systems and will only include the amount that is required to pay
off the amortization balance.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11

  

--------------------------------------------------------------------------------

Page 25 of 29
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 

 

--------------------------------------------------------------------------------

 

 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)

 

 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
ACTUAL_ENDING_BALANCE_
TOTAL_DEBT_OWED
 
Formerly the field named “Actual Ending Balance Including Deferred Amount”.  For
a loan with principal forbearance, the value in this field will be the sum of
the actual ending balance field already supplied on the file plus the deferred
amount.  For all other loans, it is their actual ending balance.
 
2
 
Must be a positive number.
 
11
 
SCHEDULED_ENDING_BALANCE_
TOTAL_DEBT_OWED
 
Formerly the field named “Scheduled Ending Balance Including Deferred
Amount”.   For a loan with principal forbearance, the value in this field will
be the sum of the scheduled ending balance field already supplied on the file
plus the deferred amount. For all other loans, it is their scheduled ending
balance.
 
2
 
Must be a positive number.
 
11
 
Plus the following applicable GRM/GPM modification fields:
             
GRADUATED_DATE
 
The date(s) at which the next rate and/or payment change will occur per the loan
modification agreement.  All dates must be provided, not just the first change
unless there is only a single change date.
     
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
 
10
 
GRADUATED_RATE
 
The rate(s) that will apply at each change date as stated in the loan
modification agreement.  All rates must be provided, not just the first change
rate unless there is only a single change date.
 
4
 
Must be a positive number. If not applicable this field should be blank.
 
7
 
GRADUATED_PAYMENT
 
The payment(s) that will apply at each change date as stated in the loan
modification agreement. All payments must be provided, not just the first change
payment unless there is only a single change date.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
Plus the following applicable HAMP modification fields:
             
MONTHLY_PAYMENT_REDUCTION_
COST_SHARE
 
The subsidized payment from Treasury/FNMA to reimburse the investor for one half
of the cost of reducing the monthly payment from 38% to 31% Front-End DTI.  This
value represents the amount for the current cycle only.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
BORROWER_PAY-FOR-
PERFORMANCE_SUCCESS_
PAYMENTS
 
The amount paid to the servicer from U.S. Treasury/FNMA that reduces the
principal balance of the interest bearing portion of the loan as the borrower
stays current after modification.  This amount is applied annually up to a
maximum of $1,000 for up to five years.  Reported for the related period as
received by the servicer from FNMA.  This value represents the amount for the
current cycle only.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
ONE-
TIME_BONUS_INCENTIVE_
ELIGIBILITY
 
Y=Yes - The loan qualifies for the one-time bonus incentive payment of $1,500.00
payable to the mortgage holder subject to certain de minimis constraints.
     
Must be a value greater than zero. If not applicable this field should be blank.
 
3

  

--------------------------------------------------------------------------------

Page 26 of 29
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 

 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)

 

 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
ONE-
TIME_BONUS_INCENTIVE_
AMOUNT
 
$1,500 paid to mortgage holders for modifications made while a borrower is still
current on mortgage payments. This value represents the amount for the current
cycle only.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
HOME_PRICE_DEPRECIATION_
PAYMENTS
 
Amount payable to mortgage holders to partially offset probable losses from home
price declines. This will be structured as a simple cash payment on each
modified loan while the loan remains active in the program.  Payments of accrued
HPDP incentives will be made on an annual basis on each of the first anniversary
and the second anniversary of the date on which the first trial period payment
is due under the Trial Period Plan.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
LOAN_PARTICIPATION_END_
DATE
 
The date upon which the last P&I payment is due during the 60-month
participation of the U. S. Treasury and FNMA in the loan modification. For
example, if the trial modification occurs April, May, and June of 2009 then the
first P&I payment of the 60-month participation begins with the July 2009 P&I
payment. The last P&I payment of the 60-month program participation ends June
2014.  Enter in the last payment date of the 60-month participation period.
     
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
 
10
 
LOAN_MODIFICATION_
INCENTIVE_TERMINATION_
DATE
 
The date upon which borrower participation in the program is terminated because
the borrower has defaulted or re-defaulted.  Re-default or Loss of Good Standing
is defined under the HAMP guidelines as three monthly payments are due and
unpaid on the last day of the third month.
     
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
 
10

  

--------------------------------------------------------------------------------

Page 27 of 29
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 

 

--------------------------------------------------------------------------------

 

 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)

 

 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
MODIFIED_INTEREST_RATE_
CAP
 
The modified interest rate must remain in place for 60 months, after which time
the interest rate will be gradually increased 1% per year or such lesser amount
as may be needed until the interest rate reaches the Modified Interest Rate Cap.
The Modified Interest Rate Cap determined as of the date the modification
document is prepared is the greater of (i) the fully amortizing contractual rate
as modified to achieve 31% DTI or (ii) the Freddie Mac Primary Mortgage Market
Survey rate for 30year fixed rate conforming mortgage loans, rounded to the
nearest 0.125%, as of the date that the modification document is prepared.  If
the modified rate exceeds the Freddie Mac Primary Mortgage Market Survey rate in
effect on the date the modification document is prepared, the modified rate will
be the new note rate for the remaining loan term.  However, if the Freddie Mac
Primary Mortgage Market Survey rate exceeds the modified rate, then the rate at
which interest accrues will be increased to the Freddie Mac Primary Mortgage
Market Survey rate after the end of the 60-month period during which the loan is
monitored by FNMA for participation as an HAMP modified loan.
 
4
 
Must be a value greater than zero. If not applicable this field should be blank.
 
7
 
ADMIN_FEES_ASSOC_WITH_
PARTICIPATING_IN_PROGRAM
 
Fees incurred by the Servicer while administering this program, as allowed by
governing document provisions.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
MODIFICATION_TYPE
 
This will distinguish HAMP modifications from other non-HAMP modifications.
     
"HMP" for HAMP modifications, or other identified code is also acceptable.
 
10

  

--------------------------------------------------------------------------------

Page 28 of 29
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 

 

--------------------------------------------------------------------------------

 

 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Investor Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)

 
Exhibit 6: Action Codes


Action Code
Description
0
No Action
12
Relief Provision
15
Bankruptcy
20
Loss Mitigation
25
Money Judgment
30
Decision for Foreclosure
40
Inactivation
60
Loan Paid in Full
63
Substitution
65
Repurchase
67
Modifiable ARMs
70
REO
71
3rd Party Foreclosure
72
Foreclosure with Claim

  

--------------------------------------------------------------------------------

Page 29 of 29
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 
 
[logo1.jpg]

 
 
Wells Fargo Bank, N.A.
Corporate Trust Services
 
Servicer File Load Requirements
for
Loss Claim Reporting

  
Effective March 15, 2010
 

--------------------------------------------------------------------------------

  
© Copyright Wells Fargo Bank, Corporate Trust Services
 
 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Loss Claim Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000



General Information



Whether the Servicer is new or existing to Wells Fargo, the Servicer must comply
with Wells Fargo’s standards for Loss Reporting.  This package includes all the
information the Servicer needs to know in order to meet the reporting
requirements, including:


 
I.
File Delivery Requirements

 
II.
Loss Claim Reporting Requirements



Timing
Once the Servicer begins monthly reporting, reporting must be done in a timely
and consistent manner. Wells Fargo recommends the Servicer take all necessary
steps/actions to ensure that the Servicer reports and electronic files are
delivered successfully to Wells Fargo’s Corporate Trust Services.  Servicer
reports should be received no later than the required report due date specified
with the servicing agreement. The Servicer shall deliver a complete and accurate
file on or before the reporting due date.  A report is considered late if it is
incomplete or not delivered by the reporting due date.


All initial losses must be received within 3 months of liquidation date.  All
trailing losses are due within six (6) months of the liquidation date. All
trailing gains that are due to the trust must be sent regardless of the
liquidation date.


Data Integrity
The Servicer shall deliver an accurate, complete and valid file by the reporting
due date. The file format provided shall be consistent with the Delinquency
Reporting standard format and guidelines that are defined in this document, as
well as posted on the ServicerConnect website (www.ServicerConnect.com).
 
Communication of Reporting Changes
If there are any changes to the file requirements noted in the guidelines, Wells
Fargo will provide a 60-90 day advance notification on the ServicerConnect
website, prior to the effective date of the change.  The Servicer must make
every effort to comply with the standard format, the naming conventions, and
changes to the format that may be required.
 
Note:
These reporting requirements are subject to change. For the Servicers’
convenience, all current requirements are posted to the ServicerConnect website
at www.ServicerConnect.com.
  

--------------------------------------------------------------------------------

Page 2 of 13
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: Mary.C.Rose@wellsfargo.com
© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 
 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Loss Claim Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000

 
I.  File Delivery Requirements


ServicerConnect — the preferred method of delivery for secure transfer of
monthly reporting files
To help ensure the security of the data delivery, Wells Fargo offers the
ServicerConnect  website at www.ServicerConnect.com. This site serves as Wells
Fargo’s preferred method for file delivery for all Servicers’ monthly reporting.
The Servicer shall deliver monthly reports in accordance with the Master
Servicer’s preferred delivery method (currently via the ServicerConnect
website). Under no circumstances shall the Master Servicer be responsible for
obtaining the file from the Servicer’s website.


ServicerConnect  benefits
 
·
Provides 24/7, round-the-clock access

 
·
Available free of charge

 
·
Allows for manual entry of loan level data, as well as uploading of loan level
files/reports, summary and supplemental files

 
·
Ensures a secure transfer of data using the industry standard’s Secure Socket
Layer, 128-bit encryption. ServicerConnect satisfies the Privacy Act
requirements for maintaining confidentiality of data.

 
·
Offers online help in navigating the site and using its various functions



Initial one-time ServicerConnect registration
To establish access and gain entry to a new Servicer library on ServicerConnect,
the Servicer must complete the following one-time registration on the website:
 
·
Have all users from the Servicer Company who will be uploading and/or
downloading files register on www.ServicerConnect.com by creating a User Id,
Password, and Profile.

 
·
The Servicer will be notified via e-mail once approved.



ServicerConnect support
 
·
If the Servicer requires technical assistance with the performance of the site,
or has password issues, please contact CTSLink customer service at
ctslink.customerservice@wellsfargo.com.
 
· 
If the Servicer requires help using the site’s many functions, please refer to
the “Help” page on the ServicerConnect webpage or contact ServicerConnect
customer support at ServicerConnect@wellsfargo.com.


 
·
If the Servicer is experiencing problems with loan data, please contact the
appropriate Wells Fargo representative listed in the "Contact Us" page of the
ServicerConnect webpage.



PERL Scripting
 
·
If there is an interest in an automated way to deliver files, a sample Perl
script is available for the Servicer’s review and usage.  Customers may evaluate
the script for usage and assume any risk associated with their decision to use
it.  It is the customer’s responsibility to modify and test the script to ensure
its effective use as well as the verification of complete and timely
transmission.

 
·
Request for a copy of the sample Perl script should be made to CTSLink customer
service via email at ctslink.customerservice@wellsfargo.com.  Please include
“Request for Example Perl Script” in the subject line of the email.  The email
should identify “ServicerConnect” as the system the Servicer wishes to script
and also include a contact name, phone number, individual email address and the
ServicerConnect User ID.

 

--------------------------------------------------------------------------------

Page 3 of 13
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: Mary.C.Rose@wellsfargo.com
© Copyright Wells Fargo Bank, Corporate Trust Services

 
 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Loss Claim Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000



II.  Loss Claim Reporting Requirements



Loss Claim file reports delivered to Wells Fargo MUST meet the following
requirements in order to ensure Servicer files load successfully through
automated load processing:


 
1.
The file must have a standardized File Name (Refer to Section A)

 
·
Either use the Wells Fargo standard or a static name (it must remain consistent
each month)

 
2.
The file must be a CSV or XLS file

 
3.
The file must comply with Wells Fargo standard requirements (Refer to Section
C):

 
·
Must not be zipped

 
·
Must not be password protected

 
·
Column names must be located on the first line

 
·
Loan level detail must be on the first sheet of a workbook

 
4.
Backup data files (.xls, .pdf or .doc)

 
·
May contain HUD, History, Amortization Schedule, etc.

 
·
Must have static file name



A. Standard File Naming Convention Requirements



Wells Fargo requires a static Servicer file name that does not include special
characters and cannot be greater than 30 characters. Delivering a consistent
static file name from month to month will ensure the Servicer file will be
recognized.


Example of an assigned Loss Claim file name: LC+ServicerID+SeqNbr (LC1234001)
Example of an assigned Backup Data file name:  LoanNbr+CycleMMYY+desc
(12340508HUD)


If the Servicer file name delivered is not recognized to match the static file
name established by the Servicer, the Servicer file will not automatically load
through the Wells Fargo System.  The time required to process the Servicer file
may also increase.


If at any time a Servicer file name needs to be created or the file naming
convention needs to be changed, please contact Cathy Rose at
Mary.C.Rose@wellsfargo.com. Please include “New file naming convention” in the
subject line of the email.


B. Standard File Format Requirements



The Servicer may choose to send the Servicer file in one of the following two
formats:


 
1.
CSV

 
2.
Excel (XLS)  Note: Excel 2007 format (XLSX) is currently not supported.

 

--------------------------------------------------------------------------------

Page 4 of 13
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: Mary.C.Rose@wellsfargo.com
© Copyright Wells Fargo Bank, Corporate Trust Services

 
 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Loss Claim Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000



C. Standard File Layout Requirements

 
Standard File Layout Requirements must adhere to the following:
 
·
Must not be zipped

 
·
Must not be password protected

 
·
Column names must be located on the first line

 
·
Loan level detail must be on the first sheet of a workbook.

 
Please ensure that the standard Loss Claim file layout requirements are met each
month. Refer to Exhibit 1 for the Standard Loss Claim File Layout.
 
If the Servicer is new to Wells Fargo Bank, N.A., Wells Fargo highly recommends
the Servicer submit a test file layout before delivering files to ensure
compliance with the requirements. To submit a test file or request an Excel
template, contact Cathy Rose at Mary.C.Rose@wellsfargo.com.


D.  Realized Loss/Gain



Submission of claims for a realized loss/gain
Wells Fargo Bank, N.A. requires the use of a standard format for the calculation
of any loss/gain as a result of a liquidated mortgage loan. Please refer to
Exhibit 3 in this package for the Calculation of Realized Loss/Gain Form 332 and
instructions. Keep in mind that all supporting documentation must be included
with the form.


Distribution
The Servicer should prepare Form 332 in duplicate and send the original, along
with the appropriate supporting documentation, to Wells Fargo Bank, N.A.’s
Default Administration Department. The loan must be reported as liquidated on
the Mortgage Loan Activity Report. Please ensure that all claims are submitted
in accordance with the applicable Servicing Agreement/Guide.


Due Date
The form must be submitted to Wells Fargo Bank, N.A. no later than the tenth
(10th) calendar day of the month after the Mortgage Loan has been liquidated.
 

--------------------------------------------------------------------------------

Page 5 of 13
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: Mary.C.Rose@wellsfargo.com
© Copyright Wells Fargo Bank, Corporate Trust Services

 
 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Loss Claim Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000



E. Transfer of Servicing Requirements



If the Servicer is considering a transfer of servicing requirements, please
contact Wells Fargo’s Mortgage Backed Servicer Oversight Team via e-mail at
SCTServicerComplianceTeam@wellsfargo.com. The Servicer must let us know at least
30 days prior to the transfer date in order for the Servicer Wells Fargo
representative to assist the Servicer with this process.
 
Keep in mind that a complete transfer/merger or acquisition may include the
following changes or requirements:
 
 
·
A reassigned file name for reporting purposes

 
·
A change in the Servicer method of reporting

 
·
A new ServicerConnect Library

 
·
A complete Servicer Eligibility Process (Only for New Servicers reporting to
Wells Fargo)



Transfer Roles
The “TO” Servicer is the Servicer receiving the loans.
The “FROM” Servicer is the Servicer who is transferring the loans.
 

--------------------------------------------------------------------------------

Page 6 of 13

 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: Mary.C.Rose@wellsfargo.com
© Copyright Wells Fargo Bank, Corporate Trust Services

 
 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Loss Claim Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000



Exhibit 1: Standard Loss Claim File Layout



 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
SERVICER_LOAN_NBR
 
A unique number assigned to a loan by the Servicer.  This may be different than
the Loan_NBR
     
Alphanumeric
 
10
 
LOAN_NBR
 
A unique number assigned to each loan  by the Investor
     
Alphanumeric
 
10
 
SER_INVESTOR_NBR
 
A value assigned by the Servicer to define a group of loans
     
Alphanumeric
 
20
 
BORR_LAST_NAME
 
Borrower last name
     
Alphanumeric
 
20
 
PROP_ADDR_1
 
Street name and number of property
     
Alphanumeric
 
30
 
PROP_STATE
 
The state where the property is located
     
Alphanumeric
 
2
 
PROP_ZIP
 
The Zip code where the property is located
     
Alphanumeric
 
10
 
LIEN_POSITION
 
The loan a 1st or 2nd lien
     
Alphanumeric
 
20
 
LOSS_TYPE_CODE
 
Type of loss claims (i.e. REO, Charge Off, Short Sale, and Third Party)
     
Alphanumeric
 
30
 
SENIOR_LIEN_BAL
 
The balance of the first lien
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
MOST_RECENT_VALUE
 
The current "As Is" value of the property based on a BPO and/or Appraisal
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
VALUE_DATE
 
The date of the BPO and/or Appraisal was completed
     
Date format mm/dd/yyyy
 
10
 
LIQUIDATION_DATE
 
The date loan was liquidated
     
Date format mm/dd/yyyy
 
10
 
SALE_PRICE
 
The final sale price of the property
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
UNPAID_PRIN_BAL
 
The borrower's actual principal balance at the end of the current processing
cycle
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
INTEREST_ADVANCED
 
Interest advanced at Net Rate
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
SERV_FEES
 
Accrued Servicing Fees
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
ESCROW_ADV_EXP
 
Escrow advance expense
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
ATTORNEY_FEES
 
Total Attorney fees advanced by the Servicer to be recovered
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
ATTORNEY_COST
 
Total Attorney cost advanced by the Servicer to be recovered
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
PROPERTY_TAXES
 
Real property taxes advances by the Servicer to be recovered
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
PROPERTY_MAINTENANCE
  
Any type of property maintenance such as, lawn care, trash out, snow removal,
etc…
  
2
  
Numeric
(xxxxxxxxx.xx)
  
11


 

--------------------------------------------------------------------------------

Page 7 of 13
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: Mary.C.Rose@wellsfargo.com
© Copyright Wells Fargo Bank, Corporate Trust Services

 
 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Loss Claim Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000




 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
INS_PREM_EXP
 
Advances paid of the Servicer for any type of Insurance, such as PMI, Hazard,
etc…
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
UTILITY
 
Utilities advanced by the Servicer such as Electric, Heat, etc…
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
APPRAISAL_BPO_EXP
 
 Cost advanced by the Servicer for Appraisal and/or BPO expenses
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
PROP_INSP_EXP
 
Cost advanced by the Servicer for Property Inspection expenses
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
MISC_EXP
 
Misc. expenses advanced by the Servicer that does not fit into any other
category, with comment in comment field; May include legal cost or any
additional legal fee outside of foreclosure process.
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
CORP_ADV_EXP
 
Only use if other line items fields are not populated for total corporate
advances paid by the Servicer
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
PRE_SECUR_SERV_ADV_EXP
 
Interest advances by the Servicer prior to the securitization of the deal.
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
TOT_EXP
 
Total of all expenses paid (lines J thru Y).
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
ESCROW_BAL
 
Escrow balance at the time of default
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
RENTAL_RECPT
 
Rental receipts collected
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
HAZARD_LOSS
 
Hazard loss proceeds collected
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
MI_CLAIMS
 
Primary claim proceeds collected
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
POOL_CLAIM_PRCDS_AMT
 
Pool claim proceeds collected
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
SALE_PROCEEDS
 
Sale proceeds from HUD1
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
TAX_REFUND
 
Tax refunds collected
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
INSURANCE_REFUNDS
 
Insurance refunds collected
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
RECOVERED_PREVIOUS_NON_
RECOVERABLES
 
Dollar Amount  of servicer advances recovered prior to liquidation of asset
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
MISC_CR
 
Any credit that does not have a line item on the loss claim spreadsheet
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
TOTAL_CR
 
Sum of total credits
 
2
 
Numeric
(xxxxxxxxx.xx)
 
11
 
TOTAL_LOSS_AMT
  
Total loss/gain amount (Expenses – Credits = Amount of loss/gain)
  
2
  
Numeric
(xxxxxxxxx.xx)
  
11




--------------------------------------------------------------------------------

Page 8 of 13
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: Mary.C.Rose@wellsfargo.com
© Copyright Wells Fargo Bank, Corporate Trust Services

 
 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Loss Claim Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000

 
Exhibit 2:  Loan Level Loss File Supporting Documentation Requirements



 
Type of Loss
 
Document(s) Detail / Conditions
HUD1
P&L Analysis
Proceeds Check
FC Bidding Instructions
MI Claim(s)
MI Explanation of Benefits
Corporate & Escrow Histories
(after the Date of Default)
Invoices for atty fees
If amt > $1K over FNMA state allowable
Property Preservation Invoices:
If UPB < $150K & Invoices > $5K
 OR
If UPB >$150K & Invoices > $10K
Copy of BPO
(if loss > $250K)
 
REO Sale
 
If it is a “negative closing,” ensure amount is included in MISC_EXP column on
loan level loss file.
X
         
X
X
X
X
 
Third Party Sale
 
FC bidding instructions, total debt breakdown (if bid = total debt only), and
proceeds check.  For gains, excess proceeds to borrower or third party must be
included in MISC_EXP field and claim net to zero.
   
X
X
   
X
X
X
X
 
Short Sale
 
HUD1 and P&L Analysis
X
X
       
X
X
X
X
 
1st Lien Chargeoff
 
P&L Analysis and recent BPO
 
X
       
X
X
X
X
 
2nd Lien Chargeoff
 
P&L Analysis.  No additional backup required unless requested.
 
X
                 
Redemption
 
FC bidding instructions, total debt breakdown (if bid = total debt only), and
proceeds check.
   
X
X
   
X
X
X
X
 
Investor Sale
 
Property is sold without HUD1 to an Investor.  Provide copy of invoice listing
property with the sales amount and the most recent BPO.
   
X
     
X
X
X
X
 
MI Coverage Exists
 
 If MI coverage is rescinded, provide copy of the MI recession letter.
       
X
X
       


 

--------------------------------------------------------------------------------

Page 9 of 13
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: Mary.C.Rose@wellsfargo.com
© Copyright Wells Fargo Bank, Corporate Trust Services

 
 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Loss Claim Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000

 
Type of Loss
 
Document(s) Detail / Conditions
 HUDI
P&L Analysis
Proceeds Check
FC Bidding Instructions
MI Claim(s)
MI Explanation of Benefits
Corporate & Escrow Histories
(after the Date of Default)
Invoices for atty fees
If amt > $1K over FNMA state allowable
Property Preservation Invoices:
If UPB < $150K & Invoices > $5K
 OR
If UPB >$150K & Invoices > $10K
Copy of BPO
(if loss > $250K)
 Trailing /
 Supplemental Items
 
If the supplemental item is a normal trailing expense/credit and is not in
response to an initial claim curtailment, no additional supporting documentation
is required unless requested
                     
If the supplemental item is due to an initial claim curtailment, provide backup
to support amount curtailment in prior month.  Note: Only report items on file
being sent for resubmission
                   


 

--------------------------------------------------------------------------------

Page 10 of 13
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: Mary.C.Rose@wellsfargo.com
© Copyright Wells Fargo Bank, Corporate Trust Services

 
 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Loss Claim Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000



Exhibit 3:  Calculation of Realized Loss/Gain Form 332 – Instructions


NOTE: Loans are expected to be reported for liquidation in the month following
Servicer receipt of final proceeds. For loans underlying Securities, Claims for
Loss must be received within 90 days of Expected Liquidation Date for
reimbursement consideration. For Whole Loan deals and / or Warehouse loans,
claims must be submitted in the same month that loans are reported for
liquidation. Claim packages must be received on or before the remittance report
date for consideration in a given month. Claims received after the remittance
report date may result in gain/loss not being passed until the following month.
The Servicer is responsible to remit all funds pending loss approval and /or
resolution of any disputed items. Do not net or combine items. Show all expenses
individually and all credits as separate line items.The numbers on Form 332
correspond with the numbers listed below.


Liquidation and Acquisition Expenses


1. The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.
 
2. The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.
 
3. Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.
 
4-12. Complete as applicable. Required documentation:
* For taxes and insurance advances – see page 2 of 332
* For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period of coverage, base tax, interest, penalty. Advances prior to
default require evidence of servicer efforts to recover advances.
* For escrow advances - complete payment history
(to calculate advances from last positive escrow balance forward)
* Other expenses - copies of corporate advance history showing all payments
* REO repairs > $1500 require explanation
* REO repairs >$3000 require evidence of at least 2 bids.
* Short Sale or Charge Off require a Profit and Loss Analysis supporting the
decision and WFB’s approved Officer Certificate. Additionally, if the lien is
released on a charge off, an explanation is required.
* Unusual or extraordinary items may require further documentation.
 
13. The total of lines 1 through 12.
 
Credits
 
14-21. Complete as applicable. Required documentation:
 
* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney Letter of Proceeds Breakdown.
* Copy of EOB for any MI or gov't guarantee
* All other credits need to be clearly defined on the 332 form
 
22. The total of lines 14 through 21.
 
Please Note: For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.


Total Realized Loss (or Amount of Any Gain)
23. The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).
 
Note: Loss Severity% should be calculated by dividing the Total Realized Loss or
Gain by the UPB at time of liquidation.
 

--------------------------------------------------------------------------------

Page 11 of 13
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: Mary.C.Rose@wellsfargo.com
© Copyright Wells Fargo Bank, Corporate Trust Services

 
 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Loss Claim Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000

 
Exhibit 3:  Calculation of Realized Loss/Gain Form 332


Prepared by:  __________________
 
Date:  _______________
Phone:  ______________________
  
Email Address:_____________________



  Servicer Loan No.
 
 
  Servicer Name
 
 
  Servicer Address
 
 

 
Wells Fargo Bank Loan Number_____________________________
Borrower's Name: _________________________________________________________
Property Address: _________________________________________________________
 
Liquidation Type (circle):
REO Sale
3rd Party Sale
Short Sale
Charge Off

 
Most Recent Value ____________ Value Date ______________ Sale Price
________________
 
If Charge Off – Was lien released?
Yes
No

 
Liquidation and Acquisition Expenses:
(1) Actual Unpaid Principal Balance of Mortgage Loan
 
$_______________ (1)
(2) Interest accrued at Net Rate
 
________________ (2)
(3) Accrued Servicing Fees
 
________________ (3)
(4) Attorney's Fees
 
________________ (4)
(5) Taxes (see page 2)
 
________________ (5)
(6) Property Maintenance
 
 ________________(6)
(7) MI/Hazard Insurance Premiums (see page 2)
 
________________ (7)
(8) Utility Expenses
 
________________ (8)
(9) Appraisal/BPO
 
________________ (9)
(10) Property Inspections
 
________________ (10)
(11) FC Costs/Other Legal Expenses
 
________________ (11)
(12) Other (itemize)
 
________________ (12)
Cash for Keys__________________________
 
________________ (12)
HOA/Condo Fees_______________________
 
________________ (12)
______________________________________
 
________________ (12)
Total Expenses
 
$ _______________(13)
Credits:
   
(14) Escrow Balance
 
$ _______________(14)
(15) HIP Refund
 
________________ (15)
(16) Rental Receipts
 
________________ (16)
(17) Hazard Loss Proceeds
 
________________ (17)
(18) Primary Mortgage Insurance / Gov’t Insurance
 
________________ (18a) HUD Part A
   
________________ (18b) HUD Part B
(19) Pool Insurance Proceeds
 
________________ (19)
(20) Proceeds from Sale of Acquired Property
 
________________ (20)
(21) Other (itemize)
 
________________ (21)
Total Credits
 
$_______________ (22)
Total Realized Loss (or Amount of Gain)
 
$_______________ (23)
Loss Severity [Total Realized Loss or Gain / UPB]
 
______________ % (24)


 

--------------------------------------------------------------------------------

Page 12 of 13
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: Mary.C.Rose@wellsfargo.com
© Copyright Wells Fargo Bank, Corporate Trust Services

 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Loss Claim Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000

 
Exhibit 3:  Calculation of Realized Loss/Gain Form 332 (continued)


Escrow Disbursement Detail


Type
(Tax /Ins.)
Date Paid
Period of
Coverage
Total Paid
Base
Amount
Penalties
Interest
 
 
 
           
 
 
 
           
 
 
 
           
 
 
 
           
 
 
 
           
 
 
 
           
 
 
 
           
 
 
 
           




--------------------------------------------------------------------------------

Page 13 of 13
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: Mary.C.Rose@wellsfargo.com
© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 


[logo1.jpg]


Wells Fargo Bank, N.A.
Corporate Trust Services




Servicer File Load Requirements
for
Delinquency Reporting




Effective March 15, 2010



--------------------------------------------------------------------------------

  
© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 

[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Deliquency Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000 (phone)
(410) 884-2360 (fax)

 
General Information



Whether the Servicer is new or existing to Wells Fargo, the Servicer must comply
with Wells Fargo’s standards for Delinquency Reporting. This package includes
all the information the Servicer needs to know in order to meet the reporting
requirements, including:


I.
 
File Delivery Requirements

II.
 
Delinquency Reporting Requirements



Timing
Once the Servicer begins monthly reporting, reporting must be done in a timely
and consistent manner. Wells Fargo recommends the Servicer take all necessary
steps/actions to ensure that the Servicer reports and electronic files are
delivered successfully to Wells Fargo’s Corporate Trust Services.  Servicer
reports should be received no later than the required report due date specified
with the servicing agreement. The Servicer shall deliver a complete and accurate
file on or before the reporting due date.  A report is considered late if it is
incomplete or not delivered by the reporting due date.


Data Integrity
The Servicer shall deliver an accurate, complete and valid file by the reporting
due date. The file format provided shall be consistent with the Delinquency
Reporting standard format and guidelines that are defined in this document, as
well as posted on the ServicerConnect website (www.ServicerConnect.com).
 
Communication of Reporting Changes
If there are any changes to the file requirements noted in the guidelines, Wells
Fargo will provide a 60-90 day advance notification on the ServicerConnect
website, prior to the effective date of the change.  The Servicer must make
every effort to comply with the standard format, the naming conventions, and
changes to the format that may be required.
 
Note:
These reporting requirements are subject to change. For the Servicers’
convenience, all current requirements are posted to the ServicerConnect website
at www.ServicerConnect.com.



--------------------------------------------------------------------------------

Page 2 of 10
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Deliquency Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000 (phone)
(410) 884-2360 (fax)

 
I.  File Delivery Requirements

 
ServicerConnect  — the preferred method of delivery for secure transfer of
monthly reporting files
To help ensure the security of the data delivery, Wells Fargo offers the
ServicerConnect  website at www.ServicerConnect.com. This site serves as Wells
Fargo’s preferred method for file delivery for all Servicers’ monthly reporting.
The Servicer shall deliver monthly reports in accordance with the Master
Servicer’s preferred delivery method (currently via the ServicerConnect
website). Under no circumstances shall the Master Servicer be responsible for
obtaining the file from the Servicer’s website.


ServicerConnect  benefits
 
·
Provides 24/7, round-the-clock access

 
·
Available free of charge

 
·
Allows for manual entry of loan level data, as well as uploading of loan level
files/reports, summary and supplemental files

 
·
Ensures a secure transfer of data using the industry standard’s Secure Socket
Layer, 128-bit encryption. ServicerConnect satisfies the Privacy Act
requirements for maintaining confidentiality of data.

 
·
Offers online help in navigating the site and using its various functions



Initial one-time ServicerConnect registration
To establish access and gain entry to a new Servicer library on ServicerConnect,
the Servicer must complete the following one-time registration on the website:
 
·
Have all users from the Servicer Company who will be uploading and/or
downloading files register on www.ServicerConnect.com by creating a User Id,
Password, and Profile.

 
·
The Servicer will be notified via e-mail once approved.



ServicerConnect support
 
·
If the Servicer requires technical assistance with the performance of the site,
or has password issues, please contact CTSLink customer service at
ctslink.customerservice@wellsfargo.com.

 
·
If the Servicer requires help using the site’s many functions, please refer to
the “Help” page on the ServicerConnect webpage or contact ServicerConnect
customer support at ServicerConnect@wellsfargo.com.

 
·
If the Servicer is experiencing problems with loan data, please contact the
appropriate Wells Fargo representative listed in the "Contact Us" page of the
ServicerConnect webpage.



PERL Scripting
 
·
If there is an interest in an automated way to deliver files, a sample Perl
script is available for the Servicer’s review and usage.  Customers may evaluate
the script for usage and assume any risk associated with their decision to use
it.  It is the customer’s responsibility to modify and test the script to ensure
its effective use as well as the verification of complete and timely
transmission.

 
·
Request for a copy of the sample Perl script should be made to CTSLink customer
service via email at ctslink.customerservice@wellsfargo.com.  Please include
“Request for Example Perl Script” in the subject line of the email.  The email
should identify “ServicerConnect” as the system the Servicer wishes to script
and also include a contact name, phone number, individual email address and the
ServicerConnect User ID.




--------------------------------------------------------------------------------

Page 3 of 10
  

Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com
 
© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Deliquency Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000 (phone)
(410) 884-2360 (fax)

 
II.  Delinquency Reporting Requirements



Delinquency file reports delivered to Wells Fargo MUST meet the following
requirements in order to ensure Servicer files load successfully through
automated load processing:


 
1.
The file must have a standardized File Name (Refer to Section A)

 
·
Either use the Wells Fargo standard or a static name (it must remain consistent
each month)

 
2.
The file must be a CSV or XLS file

 
3.
The file must comply with Wells Fargo standard requirements (Refer to Section
C):

 
·
Must not be zipped

 
·
Must not be password protected

 
·
Column names must be located on the first line

 
·
Loan level detail must be on the first sheet of a workbook



A. Standard File Naming Convention Requirements



Wells Fargo requires a static Servicer file name that does not include special
characters and cannot be greater than 30 characters. Delivering a consistent
static file name from month to month will ensure the Servicer file will be
recognized.


Once the Servicer establishes the static file name, Wells Fargo will create a
cross reference of the Servicer file name with an internal Wells Fargo file
name.


If the Servicer file name delivered is not recognized to match the static file
name established by the Servicer, the Servicer file will not automatically load
through the Wells Fargo System.  The time required to process the Servicer file
may also increase.


If at any time a Servicer file name needs to be created or the file naming
convention needs to be changed, please contact ServicerConnect customer support
at ServicerConnect@wellsfargo.com - as it is critical to the recognition of the
file.


B. Standard File Format Requirements



The Servicer may choose to send the Servicer file in one of the following two
formats:


 
1.
CSV

 
2.
Excel (XLS)  Note: Excel 2007 format (XLSX) is currently not supported.




--------------------------------------------------------------------------------

Page 4 of 10
  

Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Deliquency Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000 (phone)
(410) 884-2360 (fax)

 
C. Standard File Layout Requirements

 
Standard File Layout Requirements must adhere to the following:
 
·
Must not be zipped

 
·
Must not be password protected

 
·
Column names must be located on the first line

 
·
Loan level detail must be on the first sheet of a workbook.

 
Please ensure that the standard Delinquency file layout requirements are met
each month. Refer to Exhibit 1 for the Standard Delinquency File Layout.
 
If the Servicer is new to Wells Fargo Bank, N.A., Wells Fargo highly recommends
the Servicer submit a test file layout before delivering files to ensure
compliance with the requirements. To submit a test file or request an Excel
template, contact ServicerConnect customer support at
ServicerConnect@wellsfargo.com.


D.  Standard Status Codes



Refer to Exhibit 2 for a list of the approved status codes used to communicate
the status and/or reason for the default.


E. Transfer of Servicing Requirements



If the Servicer is considering a transfer of servicing requirements, please
contact Wells Fargo’s Mortgage Backed Servicer Oversight Team via e-mail at
SCTServicerComplianceTeam@wellsfargo.com. The Servicer must let us know at least
30 days prior to the transfer date in order for the Servicer Wells Fargo
representative to assist the Servicer with this process.
 
Keep in mind that a complete transfer/merger or acquisition may include the
following changes or requirements:
 
· 
A reassigned file name for reporting purposes

· 
A change in the Servicer method of reporting

· 
A new ServicerConnect Library

· 
A complete Servicer Eligibility Process (Only for New Servicers reporting to
Wells Fargo)

 
Transfer Roles
The “TO” Servicer is the Servicer receiving the loans.
The “FROM” Servicer is the Servicer who is transferring the loans.



--------------------------------------------------------------------------------

Page 5 of 10
  

Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Deliquency Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000 (phone)
(410) 884-2360 (fax)

 
Exhibit 1: Standard Delinquency File Layout


Note: The column/header names in bold are the minimum fields Wells Fargo must
receive from every Servicer.


Column Name
 
Description
Decimal
Format
Comment
SERVICER_LOAN_NBR
 
A unique number assigned to a loan by the Servicer.  This may be different than
the LOAN_NBR
   
LOAN_NBR
 
A unique identifier assigned to each loan by the originator.
   
CLIENT_NBR
 
Servicer Client Number
   
SERV_INVESTOR_NBR
 
Contains a unique number as assigned by an external servicer to identify a group
of loans in their system.
   
BORROWER_FIRST_NAME
 
First Name of the Borrower.
   
BORROWER_LAST_NAME
 
Last name of the borrower.
   
PROP_ADDRESS
 
Street Name and Number of Property
   
PROP_STATE
 
The state where the  property located.
   
PROP_ZIP
 
Zip code where the property is located.
   
BORR_NEXT_PAY_DUE_DATE
 
The date that the borrower's next payment is due to the servicer at the end of
processing cycle, as reported by Servicer.
 
MM/DD/YYYY
LOAN_TYPE
 
Loan Type (i.e. FHA, VA, Conv)
   
BANKRUPTCY_FILED_DATE
 
The date a particular bankruptcy claim was filed.
 
MM/DD/YYYY
BANKRUPTCY_CHAPTER_CODE
 
The chapter under which the bankruptcy was filed.
   
BANKRUPTCY_CASE_NBR
 
The case number assigned by the court to the bankruptcy filing.
   
POST_PETITION_DUE_DATE
 
The payment due date once the bankruptcy has been approved by the courts
 
MM/DD/YYYY
BANKRUPTCY_DCHRG_DISM_DATE
 
The Date The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged
and/or a Motion For Relief Was Granted.
 
MM/DD/YYYY
LOSS_MIT_APPR_DATE
 
The Date The Loss Mitigation Was Approved By The Servicer
 
MM/DD/YYYY
LOSS_MIT_TYPE
 
The Type Of Loss Mitigation Approved For A Loan Such As;
   
LOSS_MIT_EST_COMP_DATE
 
The Date The Loss Mitigation /Plan Is Scheduled To End/Close
 
MM/DD/YYYY
LOSS_MIT_ACT_COMP_DATE
 
The Date The Loss Mitigation Is Actually Completed
 
MM/DD/YYYY
FRCLSR_APPROVED_DATE
 
The date DA Admin sends a letter to the servicer with instructions to begin
foreclosure proceedings.
 
MM/DD/YYYY
ATTORNEY_REFERRAL_DATE
 
Date File Was Referred To Attorney to Pursue Foreclosure
 
MM/DD/YYYY
FIRST_LEGAL_DATE
 
Notice of 1st legal filed by an Attorney in a Foreclosure Action
 
MM/DD/YYYY
FRCLSR_SALE_EXPECTED_DATE
 
The date by which a foreclosure sale is expected to occur.
 
MM/DD/YYYY
FRCLSR_SALE_DATE
 
The actual date of the foreclosure sale.
 
MM/DD/YYYY
FRCLSR_SALE_AMT
 
The amount a property sold for at the foreclosure sale.
2
No commas(,) or
dollar signs ($)
EVICTION_START_DATE
 
The date the servicer initiates eviction of the borrower.
 
MM/DD/YYYY
EVICTION_COMPLETED_DATE
 
The date the court revokes legal possession of the property from the borrower.
 
MM/DD/YYYY
LIST_PRICE
 
The price at which an REO property is marketed.
2
No commas(,) or
dollar signs ($)
LIST_DATE
 
The date an REO property is listed at a particular price.
 
MM/DD/YYYY
OFFER_AMT
 
The dollar value of an offer for an REO property.
2
No commas(,) or
dollar signs ($)
OFFER_DATE_TIME
 
The date an offer is received by DA Admin or by the Servicer.
 
MM/DD/YYYY
REO_CLOSING_DATE
 
The date the REO sale of the property is scheduled to close.
 
MM/DD/YYYY
OCCUPANT_CODE
 
Classification of how the property is occupied.
   




--------------------------------------------------------------------------------

Page 6 of 10
  

Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Deliquency Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000 (phone)
(410) 884-2360 (fax)


 
Column Name
 
Description
Decimal
Format
Comment
PROP_CONDITION_CODE
 
A code that indicates the condition of the property.
   
PROP_INSPECTION_DATE
 
The date a  property inspection is performed.
 
MM/DD/YYYY
APPRAISAL_DATE
 
The date the appraisal was done.
 
MM/DD/YYYY
CURR_PROP_VAL
 
The current "as is" value of the property based on brokers price opinion or
appraisal.
2
 
REPAIRED_PROP_VAL
 
The amount the property would be worth if repairs are completed pursuant to a
broker's price opinion or appraisal.
2
 
ACTION_CODE
 
The action the loan is currently in:  15 (Bankruptcy) , 30 (Foreclosure), 70
(REO), 20 (Loss Mitigation), and 0 (No Action)
2
 
If applicable:
       
DELINQ_STATUS_CODE
 
FNMA Code Describing Status of Loan.  Required for MPF and MPFXtra.
   
DELINQ_REASON_CODE
 
The circumstances which caused a borrower to stop paying on a loan.   Code
indicates the reason why the loan is in default for this cycle.  Required for
MPF and MPFXtra.
   
MI_CLAIM_FILED_DATE
 
Date Mortgage Insurance Claim Was Filed With Mortgage Insurance Company.
 
MM/DD/YYYY
MI_CLAIM_AMT
 
Amount of Mortgage Insurance Claim Filed
 
No commas(,) or
dollar signs ($)
MI_CLAIM_PAID_DATE
 
Date Mortgage Insurance Company Disbursed Claim Payment
 
MM/DD/YYYY
MI_CLAIM_AMT_PAID
 
Amount Mortgage Insurance Company Paid On Claim
2
No commas(,) or
dollar signs ($)
POOL_CLAIM_FILED_DATE
 
Date Claim Was Filed With Pool Insurance Company
 
MM/DD/YYYY
POOL_CLAIM_AMT
 
Amount of Claim Filed With Pool Insurance Company
2
No commas(,) or
dollar signs ($)
POOL_CLAIM_PAID_DATE
 
Date Claim Was Settled and The Check Was Issued By The Pool Insurer
 
MM/DD/YYYY
POOL_CLAIM_AMT_PAID
 
Amount Paid On Claim By Pool Insurance Company
2
No commas(,) or
dollar signs ($)
FHA_PART_A_CLAIM_FILED_DATE
 
Date FHA Part A Claim Was Filed With HUD
 
MM/DD/YYYY
FHA_PART_A_CLAIM_AMT
 
Amount of FHA Part A Claim Filed
2
No commas(,) or
dollar signs ($)
FHA_PART_A_CLAIM_PAID_DATE
 
Date HUD Disbursed Part A Claim Payment
 
MM/DD/YYYY
FHA_PART_A_CLAIM_PAID_AMT
 
Amount HUD Paid on Part A Claim
2
No commas(,) or
dollar signs ($)
FHA_PART_B_CLAIM_FILED_DATE
 
Date FHA Part B Claim Was Filed With HUD
 
MM/DD/YYYY
FHA_PART_B_CLAIM_AMT
 
Amount of FHA Part B Claim Filed
2
No commas(,) or
dollar signs ($)
FHA_PART_B_CLAIM_PAID_DATE
 
Date HUD Disbursed Part B Claim Payment
 
MM/DD/YYYY
FHA_PART_B_CLAIM_PAID_AMT
 
Amount HUD Paid on Part B Claim
2
No commas(,) or
dollar signs ($)
VA_CLAIM_FILED_DATE
 
Date VA Claim Was Filed With the Veterans Admin
 
MM/DD/YYYY
VA_CLAIM_PAID_DATE
 
Date Veterans Admin. Disbursed VA Claim Payment
 
MM/DD/YYYY
VA_CLAIM_PAID_AMT
 
Amount Veterans Admin. Paid on VA Claim
2
No commas(,) or
dollar signs ($)




--------------------------------------------------------------------------------

Page 7 of 10
  

Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Deliquency Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000 (phone)
(410) 884-2360 (fax)

 
Exhibit 2: Standard Status Codes
 
The Loss Mitigation Type field should show the approved Loss Mitigation Code as
follows:


Loss Mitigation Code
 
Loss Mitigation Description
ASUM
 
Approved Assumption
BAP
 
Borrower Assistance Program
CO
 
Charge Off
DIL
 
Deed-in-Lieu
FFA
 
Formal Forbearance Agreement
MOD
 
Loan Modification
PRE
 
Pre-Sale
SS
 
Short Sale
MISC
 
Anything else approved by the PMI or Pool Insurer

 
Note: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
stated above, provided that they are consistent with industry standards. When
using such alternatives, the Servicer must supply Wells Fargo Bank with a
description of each of the Loss Mitigation Types prior to sending the file.


The Occupant Code field should show the current status of the property code as
follows:


Occupant Code
Mortgagor
Tenant
Unknown
Vacant

 
The Property Condition field should show the last reported condition of the
property as follows:


Property Condition Code
Damaged
Excellent
Fair
Gone
Good
Poor
Special Hazard
Unknown




--------------------------------------------------------------------------------

Page 8 of 10
  

Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Deliquency Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000 (phone)
(410) 884-2360 (fax)

 
Exhibit 2: Standard Status Codes (continued)
 
The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:


Delinquency Code
 
Delinquency Description
001
 
FNMA-Death of principal mortgagor
002
 
FNMA-Illness of principal mortgagor
003
 
FNMA-Illness of mortgagor’s family member
004
 
FNMA-Death of mortgagor’s family member
005
 
FNMA-Marital difficulties
006
 
FNMA-Curtailment of income
007
 
FNMA-Excessive Obligation
008
 
FNMA-Abandonment of property
009
 
FNMA-Distant employee transfer
011
 
FNMA-Property problem
012
 
FNMA-Inability to sell property
013
 
FNMA-Inability to rent property
014
 
FNMA-Military Service
015
 
FNMA-Other
016
 
FNMA-Unemployment
017
 
FNMA-Business failure
019
 
FNMA-Casualty loss
022
 
FNMA-Energy environment costs
023
 
FNMA-Servicing problems
026
 
FNMA-Payment adjustment
027
 
FNMA-Payment dispute
029
 
FNMA-Transfer of ownership pending
030
 
FNMA-Fraud
031
 
FNMA-Unable to contact borrower
INC
 
FNMA-Incarceration




--------------------------------------------------------------------------------

Page 9 of 10
  

Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 
 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Deliquency Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, Maryland  21045
(410) 884-2000 (phone)
(410) 884-2360 (fax)



Exhibit 2: Standard Status Codes (continued)
 
The FNMA Delinquent Status Code field should show the Status of Default as
follows:


Delinquent
Status Code
 
Status Description
09
 
Forbearance
17
 
Pre-foreclosure Sale Closing Plan Accepted
24
 
Government Seizure
26
 
Refinance
27
 
Assumption
28
 
Modification
29
 
Charge-Off
30
 
Third Party Sale
31
 
Probate
32
 
Military Indulgence
43
 
Foreclosure Started
44
 
Deed-in-Lieu Started
49
 
Assignment Completed
61
 
Second Lien Considerations
62
 
Veteran’s Affairs-No Bid
63
 
Veteran’s Affairs-Refund
64
 
Veteran’s Affairs-Buydown
65
 
Chapter 7 Bankruptcy
66
 
Chapter 11 Bankruptcy
67
 
Chapter 13 Bankruptcy




--------------------------------------------------------------------------------

Page 10 of 10
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 


[logo1.jpg]
 
Wells Fargo Bank, N.A.
Corporate Trust Services


Servicer File Load Requirements
for
Trustee Reporting




Effective March 15, 2010
 

--------------------------------------------------------------------------------

 
© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)

  
General Information

 
Whether the Servicer is new or existing to Wells Fargo, the Servicer must comply
with Wells Fargo’s standards for Trustee Reporting.  This package includes all
the information the Servicer needs to know in order to meet the reporting
requirements, including:


I.
File Delivery Requirements
II.
Loan Level File Reporting Requirements
III.
Summary Data Reporting Requirements
IV.
New Investor Requirements
V.
Service Provider Requirements
VI.
Monitoring File Status



Timing
Once the Servicer begins monthly reporting, reporting must be done in a timely
and consistent manner. Wells Fargo recommends the Servicer take all necessary
steps/actions to ensure that the Servicer reports and electronic files are
delivered successfully to Wells Fargo’s Corporate Trust Services.  Servicer
reports should be received no later than the required report due date specified
in the servicing agreement. The Servicer shall deliver a complete and accurate
file to the Master Servicer on or before the reporting due date.  A report is
considered late if it is incomplete or not delivered by the Investor reporting
due date.


Data Integrity
The Servicer shall deliver an accurate, complete and valid file by the reporting
due date. The file format provided shall be consistent with the Investor
Reporting standard format and guidelines that are defined in this document, as
well as posted on the ServicerConnect website (www.ServicerConnect.com).
 
Communication of Reporting Changes
If there are any changes to the file requirements noted in the guidelines, Wells
Fargo will provide a 60-90 day advance notification on the ServicerConnect
website, prior to the effective date of the change.  The Servicer must make
every effort to comply with the standard format, the naming conventions, and
changes to the format that may be required.
 
Note:
These reporting requirements are subject to change. For the Servicers’
convenience, all current requirements are posted to the ServicerConnect website
at www.ServicerConnect.com.
 

--------------------------------------------------------------------------------

Page 2 of 28
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)

 
I.  File Delivery Requirements

 
ServicerConnect  — the preferred method of delivery for secure transfer of
monthly reporting files
To help ensure the security of the data delivery, Wells Fargo offers the
ServicerConnect  website at www.ServicerConnect.com. This site serves as Wells
Fargo’s preferred method for file delivery for all Servicers’ monthly reporting.
The Servicer shall deliver monthly reports in accordance with the Master
Servicer’s preferred delivery method (currently via the ServicerConnect
website). Under no circumstances shall the Master Servicer be responsible for
obtaining the file from the Servicer’s website.


ServicerConnect  benefits
 
·
Provides 24/7, round-the-clock access

 
·
Available free of charge

 
·
Allows for manual entry of loan level data, as well as uploading of loan level
files/reports, summary and supplemental files

 
·
Ensures a secure transfer of data using the industry standard’s Secure Socket
Layer, 128-bit encryption. ServicerConnect satisfies the Privacy Act
requirements for maintaining confidentiality of data.

 
·
Offers online help in navigating the site and using its various functions



Initial one-time ServicerConnect registration
To establish access and gain entry to a new Servicer library on ServicerConnect,
the Servicer must complete the following one-time registration on the website:
 
·
Have all users from the Servicer Company who will be uploading and/or
downloading files register on www.ServicerConnect.com by creating a User Id,
Password, and Profile.

 
·
The Servicer will be notified via e-mail once approved.



ServicerConnect support
 
·
If the Servicer requires technical assistance with the performance of the site,
or has password issues, please contact CTSLink customer service at
ctslink.customerservice@wellsfargo.com.

 
·
If the Servicer requires help using the site’s many functions, please refer to
the “Help” page on the ServicerConnect webpage or contact ServicerConnect
customer support at ServicerConnect@wellsfargo.com.

 
·
If the Servicer is experiencing problems with loan data, please contact the
appropriate Wells Fargo representative listed in the "Contact Us" page of the
ServicerConnect webpage.



PERL Scripting
 
·
If there is an interest in an automated way to deliver files, a sample Perl
script is available for the Servicer’s review and usage.  Customers may evaluate
the script for usage and assume any risk associated with their decision to use
it.  It is the customer’s responsibility to modify and test the script to ensure
its effective use as well as the verification of complete and timely
transmission.

 
·
Request for a copy of the sample Perl script should be made to CTSLink customer
service via email at ctslink.customerservice@wellsfargo.com.  Please include
“Request for Example Perl Script” in the subject line of the email.  The email
should identify “ServicerConnect” as the system the Servicer wishes to script
and also include a contact name, phone number, individual email address and the
ServicerConnect User ID.



 

--------------------------------------------------------------------------------

Page 3 of 28
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)

 
II.  Loan Level File Reporting Requirements



Loan level file reports delivered to Wells Fargo MUST meet the following
requirements in order to ensure Servicer files load successfully through
automated load processing:


 
1.
The file must have a standardized File Name (Refer to Section A)

 
·
Either use the Wells Fargo standard or a static name (it must remain consistent
each month)

 
2.
The file must be a CSV or XLS file

 
3.
The file must comply with Wells Fargo standard requirements (Refer to Section
C):

 
·
Must not be zipped

 
·
Must not be password protected

 
·
Column names must be located on the first line

 
·
Loan level detail must be on the first sheet of a workbook



A. Standard File Naming Convention Requirements



Wells Fargo requires a static Servicer file name that does not include special
characters and cannot be greater than 30 characters. Delivering a consistent
static file name from month to month will ensure the Servicer file will be
recognized.


It may help to separate the Servicer loan level file from other reports.  Once
the Servicer establishes the static file name, Wells Fargo will create a cross
reference of the Servicer file name with an internal Wells Fargo file name.


If the Servicer file name delivered is not recognized to match the static file
name established by the Servicer, the Servicer file will not automatically load
through the Wells Fargo System.  The time required to process the Servicer file
may also increase.


If at any time a Servicer file name needs to be created or the file naming
convention needs to be changed, please contact ServicerConnect customer support
at ServicerConnect@wellsfargo.com - as it is critical to the recognition of the
file.


B. Standard File Format Requirements



The Servicer may choose to send the Servicer file in either one of the following
two formats:


 
1.
Comma Separated Values (CSV)

 
2.
Excel (XLS). Note: Excel 2007 format (XLSX) is currently not supported.

 

--------------------------------------------------------------------------------

Page 4 of 28
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



C. Standard File Layout Requirements

 
Standard File Layout Requirements must adhere to the following:
 
·
Must not be zipped

 
·
Must not be password protected

 
·
Column names must be located on the first line

 
·
Loan level detail must be on the first sheet of a workbook.

 
Please ensure that the standard loan level file layout requirements are met each
month. Refer to Exhibit 1 for the Standard Loan Level File Layout.
 
If the Servicer is new to Wells Fargo Bank, N.A., Wells Fargo highly recommends
the Servicer submit a test file layout before delivering files to ensure
compliance with the requirements. To submit a test file or request an Excel
template, contact ServicerConnect customer support at
ServicerConnect@wellsfargo.com.


D.  Supplemental File Requirements

 
Supplemental File Types:
 
If the original file is incomplete or inaccurate then the Servicer may deliver a
supplemental file. Notification is required when submitting a supplemental file
to ensure the files get loaded successfully. A list of Wells Fargo
representatives  is located in the "Contact Us" page of the ServicerConnect
webpage.
 
1.
Revised Original File

A revised file is a file where the file format is the same as the original file
format but data has been added or changed from the original file. The revised
original file name however, should also be the same as the original file
name.  Refer to Exhibit 1 for the Standard Loan Level File Layout.
 
2.
Prepayment Period Reporting

If required to report prepayment period activity, a mid-month prepayment period
file is required in addition to a month-end file.   The mid-month file should
only include the additional payment activity that was not originally included in
the month end report.  This mid-month file should only include the loans with
partial prepayments, full prepayments, or both as defined within the Servicer
deal documents.  If there is no activity to report, the Servicer will be
required to submit a mid-month file with no activity. All fields must be in the
exact order as defined in Exhibit 3.
 
3.
Regulation AB (REG AB)

Regulation AB (REG AB) is a directive that was published by the Securities &
Exchange Commission (SEC) on December 22, 2004. The regulation is intended to
enhance the detail and quality of information provided to investors of publicly
traded asset-backed securities. Reg AB mandates that additional data elements,
as applicable, be provided by Servicers in their standard monthly reports.


The regulation can be found at http://www.sec.gov/rules/final/33-8518.htm.
 

--------------------------------------------------------------------------------

Page 5 of 28
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



To comply with REG AB, Wells Fargo offers the Servicer two options for providing
additional data elements:
 
1.
Include new data in the existing Standard Loan Level File Layout. (Exhibit 1)

 
2.
Include new data in a supplemental file provided with the Servicer Monthly
Report File. (Exhibit 4)



No matter which option the Servicer selects, all data must be submitted at the
same time.
 
4.
Modification File

Modifications are considered a change to the initial terms of a loan from what
was originally established at closing.  Modifications are used as a form of loss
mitigation by the Servicer to cure the delinquency of a borrower.
 
Wells Fargo offers the Servicer two options for providing modification elements:
 
1.
Include modification data in the existing Standard Loan Level File Layout
(Exhibit 1)

 
2.
Include modification data in a supplemental file (Exhibit 5).



E. Transfer of Servicing Requirements



If the Servicer is considering a transfer of servicing requirements, please
contact Wells Fargo’s Mortgage Backed Servicer Oversight Team via e-mail at
SCTServicerComplianceTeam@wellsfargo.com. The Servicer must let us know at least
30 days prior to the transfer date in order for the Servicer Wells Fargo
representative to assist the Servicer with this process.
 
Keep in mind that a complete transfer/merger or acquisition may include the
following changes or requirements:
·         A reassigned file name for reporting purposes
·         A change in the Servicer method of reporting
·         A new ServicerConnect Library
·         A complete Servicer Eligibility Process (Only for New Servicers
reporting to Wells Fargo)
 
Transfer Roles
The “TO” Servicer is the Servicer receiving the loans.
The “FROM” Servicer is the Servicer who is transferring the loans.
 

--------------------------------------------------------------------------------

Page 6 of 28
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)

 
III. Summary Data Reporting Requirements



In addition to a monthly loan level file, the Servicer is required to provide
Wells Fargo Bank with a separate monthly Summary Report representing the total
balances of the Loan Level detail on or before the reporting due date. This
report should include all the summary totals for each investor listed on the
loan level file. The summary page must match the loan level file that is being
reported.


Note: If the Servicer uses a Service Provider, the provider may also supply a
Summary Report for delivery to Wells Fargo.  For example, if the Servicer uses
the Fidelity Service for the Loan Level etail, please use the Fidelity Summary
Report #62C and submit it to Wells Fargo Bank via the ServicerConnect website.


A. Summary File Format Requirements



As long as the Servicer provides all the summary data required by Wells Fargo,
the Servicer may choose to send us the Servicer Summary Data file, separate of
the loan level file, in any one of the preferred four formats:
 
1.
Excel

 
2.
Text

 
3.
Word

 
4.
PDF



B. Summary File Layout Requirements



The Servicer has the option to provide summary data in one of the following two
ways:
 
1.
Separate Summary Reports for each individual investor  (i.e., 20 Investors, 20
reports), or

 
2.
One report with summary totals for All Investors; with one Investor on each row
(i.e., 20 Investors, one report)

 
This package includes a sample Monthly Summary Report by Single Investor (Refer
to Exhibit 2).
Upon request, Wells Fargo can provide a sample file layout by all Investors in
an Excel spreadsheet format.


C. REG AB Requirements



Refer to Exhibit 2, section 3 for a sample REG AB Summary Report.


D. Summary File Naming Convention Requirements



Wells Fargo requires that, once the Servicer’s file name is established, the
same name should be used consistently from one month to another, to be easily
recognized.
 

--------------------------------------------------------------------------------

Page 7 of 28
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)

 
IV. New Investor Requirements



As the Servicer introduces new Investor numbers to the Wells Fargo reporting
portfolio, the Servicer will need to decide if it is best to add the new
Investor numbers to the existing file or create a new file.  In either case, the
Servicer will need to contact the appropriate Wells Fargo representative to make
sure that our records are updated with the newly-created file and that the files
successfully load through our system.


Minimum Criteria for adding new Investor numbers to existing files
Whenever possible, reporting of new Investor numbers and loans should be added
to the Servicer’s existing file(s), as long as it meets the following minimum
criteria:
 
 
·
All reporting due dates in the file may include a range of dates (i.e., 1-15 or
16-30) that will be submitted by the earliest reporting due date on the file.
(Multiple files may be necessary if the Servicer cannot deliver all Investor
numbers by the earliest reporting due date on the file.)

 
 
·
All product types must be the same within each file (i.e., Act/Act, Sched/Sched,
Sched/Act). Multiple files are required if you are sending more than one product
type.

 
 
·
Each file must represent only Master Servicing contracts or Trustee contracts,
but not both in one file.

 
 
·
The Servicer must consider Servicer location and/or other Servicer limitations.



Creating new files for new Investor numbers
Although adding new Investor numbers to existing files is preferred, there may
be times when it is more appropriate to submit a separate file for the new
Investor. For example:
 
 
·
If all of the minimum criteria above cannot be accommodated for the new Investor
within an existing file, then the creation of a new file will be necessary for
ongoing monthly reporting.



 
·
If the timing of the notification of the new Investor number does not allow to
review the minimum criteria stated above, or takes place prior to the first
month of reporting, then it may be necessary to submit a separate file. In the
second month of reporting, a detailed review of the minimum criteria should take
place with the Servicer’s Wells Fargo representative to determine whether to
continue reporting a separate file or add the new Investor number to an existing
file.



Note: It is critical that the Servicer contact the appropriate Wells Fargo
representative to ensure the Servicer file is set up properly for it to be
received and loaded successfully.
 

--------------------------------------------------------------------------------

Page 8 of 28
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)

 
V. Service Provider Requirements



Wells Fargo may accept the Servicer Master Servicing (Trustee Reporting) files
from a Service Provider. However, the Servicer should contact the appropriate
Wells Fargo representative to confirm this arrangement.


When entering into a contract with a Service Provider, the Servicer may want to
consider including terms regarding the need to be reasonably flexible on any
future changes to the layout (such as reasonable turnaround times for making
changes and who will bear the cost of those changes).   


When using a Service Provider to create the monthly file(s), the Servicer must
determine who will deliver the file(s) to Wells Fargo.
 
·
If the Servicer plans to deliver the file, follow the ServicerConnect
instructions as outlined in this package.

 
·
If the Service Provider plans to deliver the file, contact ServicerConnect
customer support at ServicerConnect@wellsfargo.com to establish a delivery
method.

 
·
If no adjustments are necessary, a duplicate file is not needed in any other
format or delivery method. However, if an adjustment to the original file is
needed, the Servicer will be responsible for delivering the adjusted file to
Wells Fargo Bank via the ServicerConnect website.



While the requirements set forth in this package are Wells Fargo’s preference
for reporting, Wells Fargo may consider other reporting layouts and summary
report formats from Service Providers. Also upon request, there may be times
when Wells Fargo can accept an automatic delivery.  To discuss these options
contact ServicerConnect customer support at ServicerConnect@wellsfargo.com.


Note: If the Servicer uses a Service Provider, the provider may also supply a
Summary Report to the organization which may then be delivered via the
ServicerConnect website.  For example, if the Servicer uses the Fidelity Service
for the Servicer Loan Level Detail report, use the Fidelity Summary Report #62C
and submit it to Wells Fargo Bank via the ServicerConnect website.
 

--------------------------------------------------------------------------------

Page 9 of 28
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 

--------------------------------------------------------------------------------

 
 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)

 
VI. Monitoring File Status

 
File Monitoring Requirements:
Once loan level files have been uploaded to ServicerConnect the Servicer is able
to manage and track the status of individual files that have been uploaded to
the website.  The files are displayed on the File Status listing screen on
www.ServicerConnect.com.  For additional assistance, please refer to the
ServicerConnect User Manual accessible from the "Help" page of the
ServicerConnect website.


A loan level file is successfully uploaded through automated processing when the
loan level file receives an “Auto Transmission Complete” status.  If the
Servicer is presented with a different status, such as “File Uploaded”, the
Servicer should contact ServicerConnect customer support at
ServicerConnect@wellsfargo.com.


File Status List:


Auto Transmission Complete:  For loan level files only, ServicerConnect
recognizes the Servicer’s File Name. The loan level file was pushed through the
automated load process.


File Uploaded:  The file was uploaded to the library but was not moved to load
processing.  For any monthly file whose filename is not associated with this
user’s approved Servicer numbers, the file will be stored but not automatically
uploaded.  The library holds the file for 25 days, 20 days for larger
libraries.  Please refer to Section II for Loan Level File Reporting
Requirements.


Note:  Other statuses may be presented intermittently prior to receiving an
“Auto Transmission Complete" or "File Uploaded" Status.

 
Upon request, Wells Fargo can provide a monthly report of files uploaded to a
library. This report is provided at the end of the month, and includes at the
minimum: uploader's name, file name, upload time and file status. To request
this report, contact ServicerConnect customer support at
ServicerConnect@wellsfargo.com.
 

--------------------------------------------------------------------------------

Page 10 of 28
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)

 
Exhibit 1: Standard Loan Level File Layout


Column Name
Description
Decimal 
Format Comment
Max
Size
SER_INVESTOR_NBR
A value assigned by the Servicer to define a group of loans.
 
Text up to 20 digits
20
LOAN_NBR
A unique identifier assigned to each loan by the investor.
 
Text up to 10 digits
10
SERVICER_LOAN_NBR
A unique number assigned to a loan by the Servicer.  This may be different than
the LOAN_NBR.
 
Text up to 10 digits
10
SCHED_PAY_AMT
Scheduled monthly principal and scheduled interest payment that a borrower is
expected to pay, P&I constant.
2
No commas(,) or dollar signs ($)
11
NOTE_INT_RATE
The loan interest rate as reported by the Servicer.
4
Max length of 6
6
SCHED_GROSS_INTEREST_AMT
The amount of interest due on the outstanding scheduled principal balance in the
current cycle.
2
No commas(,) or dollar signs ($)
11
SERV_FEE_RATE
The Servicer's fee rate for a loan as reported by the Servicer.
4
Max length of 6
6
LOAN_FEE_AMT
The monthly loan fee amount expressed in dollars and cents.
2
No commas(,) or dollar signs ($)
11
ACTL_BEG_PRIN_BAL
The borrower's actual principal balance at the beginning of the processing
cycle.
2
No commas(,) or dollar signs ($)
11
ACTL_END_PRIN_BAL
The borrower's actual principal balance at the end of the processing cycle.
2
No commas(,) or dollar signs ($)
11
BORR_NEXT_PAY_DUE_DATE
The date at the end of processing cycle that the borrower's next payment is due
to the Servicer, as reported by Servicer.
 
MM/DD/YYYY
10
SERV_CURT_AMT_1
The first curtailment amount to be applied.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_AMT_2
The second curtailment amount to be applied.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_AMT_3
The third curtailment amount to be applied.
2
No commas(,) or dollar signs ($)
11
PIF_AMT
The loan "paid in full" amount as reported by the Servicer.
2
No commas(,) or dollar signs ($)
11
PIF_DATE
The paid in full date as reported by the Servicer.
 
MM/DD/YYYY
10
ACTION_CODE
The standard FNMA numeric code used to indicate the default/delinquent status of
a particular loan. This is a required field.
 
Refer to Exhibit 6 for valid codes.  Field cannot be null.
2
SCHED_BEG_PRIN_BAL
The scheduled outstanding principal amount due at the beginning of the cycle
date to be passed through to investors.
2
No commas(,) or dollar signs ($)
11

 

--------------------------------------------------------------------------------

Page 11 of 28
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 
 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



Column Name
Description
Decimal 
Format Comment
Max
Size
SCHED_END_PRIN_BAL
The scheduled principal balance due to investors at the end of a processing
cycle.
2
No commas(,) or dollar signs ($)
11
SCHED_PRIN_AMT
The scheduled principal amount as reported by the Servicer for the current cycle
— only applicable for Scheduled/Scheduled Loans.
2
No commas(,) or dollar signs ($)
11
BANKRUPTCY_LOSS_AMT
The amount of loss due to bankruptcy.
2
No commas(,) or dollar signs ($)
11
CR_LOSS_AMT
The amount of loss that is classified as a credit.
2
No commas(,) or dollar signs ($)
11
FRAUD_LOSS_AMT
The amount of loss that is attributable to a fraud claim.
2
No commas(,) or dollar signs ($)
11
SPH_LOSS_AMT
The amount of loss that is classified as a special hazard.
2
No commas(,) or dollar signs ($)
11
DELINQ_P&I_ADVANCE_AMT
The current outstanding principal and interest advances made by Servicer.
2
No commas(,) or dollar signs ($)
11
BREACH_FLAG
Flag to indicate if the repurchase of a loan is due to a breach of
Representations and Warranties
 
Y=Breach
N=NO Breach
Let blank if N/A
1
Plus the following applicable modification fields:
     
MOD_DATE
The first loan payment date on which the modified loan terms become effective. 
This field is required if any of the below fields are populated with a value.
 
Any valid date greater than loan origination date.  (MM/DD/YYYY).  If the loan
is not modified this field should be blank.
10
CAPITALIZED_AMOUNT
The amount added to actual outstanding principal balance owed by the borrower
due to a modification.
2
Must be a positive number.  If not applicable this field should be blank.
11
TOTAL_SERVICING_ADVANCES
The total amount advanced by the Servicer for the loan modification, which can
be comprised of Attorney Fees, Appraisal Fees, Inspection Fees, and other items
as defined in the governing documents.
2
Must be a positive number.  If not applicable this field should be blank.
11
SERVICING_FEE_ADVANCES
The total amount of servicing fees for delinquent payments that has been
advanced by the Servicer for the loan modification.
2
Must be a positive number.  If not applicable this field should be blank.
11
ESCROW_ADVANCES
The total amount of escrow advances made by the Servicer on the loan
modification, which can include insurance, taxes, mortgage insurance, and other
items as defined in the governing documents.
2
Must be a positive number.  If not applicable this field should be blank.
11
INTEREST_ADVANCES
The total amount of Net interest that has been advanced by the Servicerfor the
loan’s modification delinquent payments
2
Must be a positive number.  If Interest Advances exist the loan must have either
Capitalized Amount or Interest Forgiveness Amount associated with it.  If not
applicable this field should be blank.
11

 

--------------------------------------------------------------------------------

Page 12 of 28
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 
 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



Column Name
Description
Decimal
Format Comment
Max
Size
MODIFIED_BEGINNING_BALANCE
The beginning principal balance that is owed by the borrower as of the
Modification Effective Date per the modification agreement.
2
Must be a positive number.  If not applicable this field should be blank.
11
MODIFIED_INTEREST_RATE
The gross interest rate for the loan beginning on the Modification Effective
Date per the modification agreement.
4
Must be a positive number.  Max length of 6. If not applicable this field should
be blank.
6
MODIFIED_P&I_AMOUNT
The total principal and interest payment due for the loan beginning on the
Modification Effective Date per the modification agreement.
2
Must be a positive number.  If not applicable this field should be blank.
11
MODIFIED_BALLOON_AMOUNT
The balloon payment amount on the loan per the modification agreement.
2
Must be a positive number.  If Modified Balloon is populated then Modified
Balloon Amount cannot be null.
11
MODIFIED_BALLOON_DATE
The date on which the balloon payment is due per the modification agreement. 
The value in this field could be populated if a balloon payment is being created
or changed through the modification of the loan.
 
Any valid date (MM/DD/YYYY)- Note: Cannot be beyond the final maturity date of
loan.  If Modified Balloon Amount has a value, Modified Balloon Date must have a
value.  If not applicable this field should be blank.
10
MODIFIED_MATURITY_DATE
The maturity date of the loan per the modification agreement.
 
Any valid date (MM/DD/YYYY) – If not applicable this field should be blank.
10
PRINCIPAL_FORGIVENESS
The total amount of principal due that has been waived or forgiven by the
Servicer per the modification agreement.
2
Must be a positive number.  If not this field should be blank.
11
INTEREST_FORGIVENESS
The total amount of interest due that have been waived or forgiven by the
Servicer per modification agreement.
2
Must be a positive number.  If not this field should be blank
11
EXPENSE_FORGIVENESS
The total amount of expenses due that has been waived or forgiven by the
Servicer per the modification agreement.
2
Must be a positive number.  If not this field should be blank
11
ARM_TO_FIXED_CONVERSION
Indicates if the loan is an adjustable rate mortgage (ARM) loan that has been
converted to a fixed rate loan per the modification agreement; not through
existing provisions of the original ARM parameters.
 
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
1
FIXED_TO_ARM_CONVERSION
Indicates if the loan is a fixed rate loan that has been converted to an
adjustable rate mortgage (ARM) loan per the modification agreement.
 
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
1
IO_TO_FULLY_AMORTIZED_
CONVERSION
Indicates if the loan payments were comprised of interest only and have been
converted to fully amortizing loan payments per the modification agreement.
 
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
1
FULLY_AMORTIZED_TO_IO_
CONVERSION
Indicates if the loan payments were fully amortizing and have been converted to
interest only payments.
 
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
1

  

--------------------------------------------------------------------------------

Page 13 of 28
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)

 
Column Name
Description
Decimal
Format Comment
Max
Size
TEMPORARY_MODIFICATION
Indicates if the modified loan terms are in effect only for a specified time
period, after which the original loan terms are reinstated.
 
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
1 
GRADUATED_RATE_OR_
PAYMENT_MODIFICATION
Indicates if the modified terms consist of graduated rates and/or payments for a
loan, or if the loan’s previously existing graduated rate and/or payment
schedule is being changed per the modification agreement.
 
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
1
MODIFIED_NEXT_
PAYMENT_ADJUST_DATE
The date on which the next payment adjustment is scheduled to occur for an
adjustable rate mortgage (ARM) loan per the modification agreement.
 
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
10
MODIFIED_NEXT_INTEREST_RATE_
ADJUST_DATE
The date on which the next interest rate adjustment is scheduled to occur for an
adjustable rate mortgage (ARM) loan per the modification agreement.
 
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
10
MODIFIED_ARM_PARAMETER
Indicates if the loan’s existing ARM parameters are changing (and it is
remaining an ARM loan) per the modification agreement.
 
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null Value) it will be treated as “N”.
1
BORROWER_SEGMENTATION_
CODE
Indicates which segment a subprime ARM loan is classified under, based on the
American Securitization Forum's Streamlined Foreclosure and Loss Avoidance
Framework for Securitized Subprime Adjustable Rate Mortgage Loans.  At this
time, Servicers only need to report loans that are classified as “Segment 2”,
which includes current loans where the borrower is unlikely to be able to
refinance into any readily available mortgage industry product.
 
Must be populated with a 2 if the loan falls under the ASF streamlined
foreclosure and loss avoidance framework for Modifications, otherwise the value
should be blank.  If Borrower Segmentation Code of “2” is reported, the
population of “Modified Next Payment Adjustment Date” and Modified Next Interest
Rate Adjust Date is required.
1
APPROVAL_FROM_OUTSIDE_
PARTY
If the governing documents require another party’s approval to allow additional
modifications after the Modification Limit (as defined in the governing
documents) has been exceeded.
 
Y/N Blank:
 Yes indicates that the required party’s approval of the modification has been
obtained by the Servicer.  No indicates that the approval has not be
obtained.  Blank indicates this field is not applicable.
1
NON-INTEREST_BEARING_PRINCIPAL_
DEFERRED_AMOUNT
The total amount of principal deferred by the modification. Deferred amounts are
not subject to interest bearing accrual.  This field is preferred to be reported
as part of the monthly remittance file, but must be reported in this
supplemental file if not reported on the monthly remittance file.
2
Must be a positive number. If not applicable this field should be blank.
11

  

--------------------------------------------------------------------------------

Page 14 of 28
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 

--------------------------------------------------------------------------------


 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)
 




 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
NON-
INT_BEARING_DEFERRED_INT_
AND_FEES_AMT
 
The total amount of interest and expenses deferred by the modification that are
not subject to interest accrual. Deferred amounts are not subject to interest
accrual. This field is preferred to be reported as part of the monthly
remittance file, but must be reported in this supplemental file if not reported
on the monthly remittance file.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
NON-
INTEREST_BEARING_DEFERRED_
PAID_IN_FULL_AMOUNT
 
This value is to be reported when any principal forbearance loan modification
either liquidates or is paid in full. This separate field is needed because most
Servicers separately track the principal forbearance amount and thus the
existing paid in full amount field will not work since it will incur interest on
most Servicing systems and will only include the amount that is required to pay
off the amortization balance.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
ACTUAL_ENDING_BALANCE_
TOTAL_DEBT_OWED
 
Formerly the field named “Actual Ending Balance Including Deferred Amount”.  For
a loan with principal forbearance, the value in this field will be the sum of
the actual ending balance field already supplied on the file plus the deferred
amount.  For all other loans, it is their actual ending balance.
 
2
 
Must be a positive number.
 
11
 
SCHEDULED_ENDING_BALANCE_
TOTAL_DEBT_OWED
  
Formerly the field named “Scheduled Ending Balance Including Deferred
Amount”.   For a loan with principal forbearance, the value in this field will
be the sum of the scheduled ending balance field already supplied on the file
plus the deferred amount. For all other loans, it is their scheduled ending
balance.
  
2
  
Must be a positive number.
  
11
 
Plus the following applicable GRM/GPM modification fields:
             
GRADUATED_DATE
 
The date(s) at which the next rate and/or payment change will occur per the loan
modification agreement.  All dates must be provided, not just the first change
unless there is only a single change date.
     
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
 
10
 
GRADUATED_RATE
 
The rate(s) that will apply at each change date as stated in the loan
modification agreement.  All rates must be provided, not just the first change
rate unless there is only a single change date.
 
4
 
Must be a positive number. If not applicable this field should be blank.
 
7
 
GRADUATED_PAYMENT
 
The payment(s) that will apply at each change date as stated in the loan
modification agreement. All payments must be provided, not just the first change
payment unless there is only a single change date.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11


 

--------------------------------------------------------------------------------

Page 15 of 28
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)
 

 

 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
Plus the following applicable HAMP modification fields:
             
MONTHLY_PAYMENT_
REDUCTION_COST_SHARE
 
The subsidized payment from Treasury/FNMA to reimburse the investor for one half
of the cost of reducing the monthly payment from 38% to 31% Front-End DTI.  This
value represents the amount for the current cycle only.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
BORROWER_PAY-FOR-
PERFORMANCE_SUCCESS_
PAYMENTS
 
The amount paid to the servicer from U.S. Treasury/FNMA that reduces the
principal balance of the interest bearing portion of the loan as the borrower
stays current after modification.  This amount is applied annually up to a
maximum of $1,000 for up to five years.  Reported for the related period as
received by the servicer from FNMA.  This value represents the amount for the
current cycle only.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
ONE-TIME_BONUS_INCENTIVE_
ELIGIBILITY
 
Y=Yes - The loan qualifies for the one-time bonus incentive payment of $1,500.00
payable to the mortgage holder subject to certain de minimis constraints.
     
Must be a value greater than zero. If not applicable this field should be blank.
 
3
 
ONE-TIME_BONUS_INCENTIVE_
AMOUNT
 
$1,500 paid to mortgage holders for modifications made while a borrower is still
current on mortgage payments. This value represents the amount for the current
cycle only.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
HOME_PRICE_DEPRECIATION_
PAYMENTS
 
Amount payable to mortgage holders to partially offset probable losses from home
price declines. This will be structured as a simple cash payment on each
modified loan while the loan remains active in the program.  Payments of accrued
HPDP incentives will be made on an annual basis on each of the first anniversary
and the second anniversary of the date on which the first trial period payment
is due under the Trial Period Plan.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
LOAN_PARTICIPATION_END_
DATE
 
The date upon which the last P&I payment is due during the 60-month
participation of the U. S. Treasury and FNMA in the loan modification. For
example, if the trial modification occurs April, May, and June of 2009 then the
first P&I payment of the 60-month participation begins with the July 2009 P&I
payment. The last P&I payment of the 60-month program participation ends June
2014.  Enter in the last payment date of the 60-month participation period.
     
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
 
10
 
LOAN_MODIFICATION_INCENTIVE_
TERMINATION_DATE
  
The date upon which borrower participation in the program is terminated because
the borrower has defaulted or re-defaulted.  Re-default or Loss of Good Standing
is defined under the HAMP guidelines as three monthly payments are due and
unpaid on the last day of the third month.
  
 
  
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
  
10


 

--------------------------------------------------------------------------------

Page 16 of 28
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 
 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)
 

 

 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
MODIFIED_INTEREST_RATE_CAP
 
The modified interest rate must remain in place for 60 months, after which time
the interest rate will be gradually increased 1% per year or such lesser amount
as may be needed until the interest rate reaches the Modified Interest Rate Cap.
The Modified Interest Rate Cap determined as of the date the modification
document is prepared is the greater of (i) the fully amortizing contractual rate
as modified to achieve 31% DTI or (ii) the Freddie Mac Primary Mortgage Market
Survey rate for 30­year fixed rate conforming mortgage loans, rounded to the
nearest 0.125%, as of the date that the modification document is prepared.  If
the modified rate exceeds the Freddie Mac Primary Mortgage Market Survey rate in
effect on the date the modification document is prepared, the modified rate will
be the new note rate for the remaining loan term.  However, if the Freddie Mac
Primary Mortgage Market Survey rate exceeds the modified rate, then the rate at
which interest accrues will be increased to the Freddie Mac Primary Mortgage
Market Survey rate after the end of the 60-month period during which the loan is
monitored by FNMA for participation as an HAMP modified loan.
 
4
 
Must be a value greater than zero. If not applicable this field should be blank.
 
7
 
ADMIN_FEES_ASSOC_WITH_
PARTICIPATING_IN_PROGRAM
 
Fees incurred by the Servicer while administering this program, as allowed by
governing document provisions.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
MODIFICATION_TYPE
  
This will distinguish HAMP modifications from other non-HAMP modifications.
  
 
  
"HMP" for HAMP modifications, or other identified code is also acceptable.
  
10

 

--------------------------------------------------------------------------------

Page 17 of 28
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)
 

 
Exhibit 2: Monthly Summary Report by Single Investor
 
MONTHLY SUMMARY REPORT
 
For Month Ended:   mm/dd/yyyy
Servicer Name
        
Prepared by:  _____________________________
Investor Nbr
    
   




   
Section 1. Remittances and Ending Balances - Required Data
Beginning
Ending
  Total Monthly 
  Total Ending Unpaid  
  Total Monthly Principal  
  Loan Count  
  Loan Count  
  Remittance Amount 
Principal Balance
Balance
0
0
$0.00
$0.00
$0.00

Principal Calculation
   
1.  Monthly Principal Due
+
$0.00
2.  Current Curtailments
+
$0.00
3.  Liquidations
+
$0.00
4.  Other (attach explanation)
+
$0.00
5.  Principal Due
 
$0.00
6.  Interest (reported "gross")
+
$0.00
7.  Interest Adjustments on Curtailments
+
$0.00
8.  Servicing Fees
-
$0.00
9.  Other Interest (attach explanation)
+
$0.00
10. Interest Due                    (need to subtract ser fee)
 
$0.00
Remittance Calculation
   
11.  Total Principal and Interest Due (lines 5+10)
+
$0.00
12.  Reimbursement of Non-Recoverable Advances
-
$0.00
13.  Total Realized gains
+
$0.00
14.  Total Realized Losses
-
$0.00
15.  Total Prepayment Penalties
+
$0.00
16.  Total Non-Supported Compensating Interest
-
$0.00
17.  Other (attach explanation)
 
$0.00
18.  Net Funds Due on or before Remittance Date
$
$0.00


 

--------------------------------------------------------------------------------

Page 18 of 28
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)
 

 
Exhibit 2: Monthly Summary Report by Single Investor (continued)


Section 2. Delinquency Reporting
         
Installments Delinquent
Total No.
Total No.
     
In
Real Estate
Total Dollar
of
of
30-
60-
90 or more
Foreclosure
Owned
Amount of
Loans
Delinquencies
Days
Days
Days
(Optional)
(Optional)
Delinquencies
0
0
0
0
0
0
0
$0.00



Section 3.  REG AB Summary Reporting - REPORT ALL APPLICABLE FIELDS
REG AB FIELDS
LOAN COUNT
BALANCE
PREPAYMENT  PENALTY AMT
0
$0.00
PREPAYMENT PENALTY AMT WAIVED
0
$0.00
DELINQUENCY P&I AMOUNT
0
$0.00

 

--------------------------------------------------------------------------------

Page 19 of 28
 
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 
 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



Exhibit 3: Supplemental Prepayment Period Reporting File Layout



 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
LOAN_NBR
 
A unique identifier assigned to each loan by the investor.
     
Text up to 10 digits
 
10
 
SERVICER_LOAN_NBR
 
A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR.
     
Text up to 10 digits
 
10
 
LIQUIDATION_AMOUNT
 
The loan “paid in full” amount as reported by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
PIF_DATE
 
The paid in full date as reported by the Servicer.
     
MM/DD/YYYY
 
10
 
ACTL_END_PRIN_BAL
 
The borrower's actual principal balance at the end of the processing cycle.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
SCHED_END_PRIN_BAL
 
The scheduled principal balance due to investors at the end of a processing
cycle.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
CURTAILMENT_AMT
 
Total curtailment amount to be applied.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
CURTAILMENT_DATE
 
Curtailment date
     
MM/DD/YYYY
 
10
 
PREPAY_PENALTY_ AMT
 
The penalty amount received when a borrower prepays on his loan as reported by
the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
PREPAY_PENALTY_ WAIVED
 
The prepayment penalty amount for the loan waived by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
PREPAYMENT_PENALTY_SERVICER PAID
 
The prepayment penalty amount for the loan paid by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
PREPAY_PENALTY_BORROWER PAID
 
The prepayment penalty amount for the loan paid by the borrower.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
BREACH_FLAG
 
Flag to indicate if the repurchase of a loan is due to a breach of
Representations and Warranties
     
Y=Breach
N=NO Breach
Let blank if N/A
 
1
 
ACTION_CODE
  
The standard FNMA numeric code used to indicate the default/delinquent status of
a particular loan. This is a required field.
  
 
  
Refer to Exhibit 6 for valid codes.  Field cannot be null.
  
2

 

--------------------------------------------------------------------------------

Page 20 of 28
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



Exhibit 4: Supplemental REG AB File Layout



 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
SER_INVESTOR_NBR
 
A value assigned by the Servicer to define a group of loans.
     
Text up to 20 digits
 
20
 
LOAN_NBR
 
A unique identifier assigned to each loan by the investor.
     
Text up to 10 digits
 
10
 
SERVICER_LOAN_NBR
 
A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR.
     
Text up to 10 digits
 
10
 
PREPAY_PENALTY_ AMT
 
The penalty amount received when a borrower prepays on his loan as reported by
the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
PREPAY_PENALTY_ WAIVED
 
The prepayment penalty amount for the loan waived by the Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
MOD_DATE
 
The effective Payment Date of the Modification for the loan.
     
MM/DD/YYYY
 
10
 
DELINQ_P&I_ADVANCE_AMT
 
The current outstanding principal and interest advances made by Servicer.
 
2
 
No commas(,) or dollar signs ($)
 
11
 
ACTION_CODE
 
The standard FNMA numeric code used to indicate the default/delinquent status of
a particular loan. This is a required field.
     
Refer to Exhibit 4 for valid codes.  Field cannot be null.
 
2
 
BORR_NEXT_PAY_DUE_DATE
 
The date at the end of processing cycle that the borrower's next payment is due
to the Servicer, as reported by Servicer.
     
MM/DD/YYYY
 
10
 
BREACH_FLAG
  
Flag to indicate if the repurchase of a loan is due to a breach of
Representations and Warranties
  
 
  
Y=Breach
N=NO Breach
Let blank if N/A
  
1

 

--------------------------------------------------------------------------------

Page 21 of 28
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)



Exhibit 5: Supplemental Modification File Layout



 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
LOAN_NBR
 
A unique identifier assigned to each loan by the investor.
     
Text up to 10 digits
 
10
 
SERVICER_NBR
 
A value assigned by the investor to define a group of loans.
     
Text up to 4 digits
 
4
 
MOD_DATE
 
The first loan payment date on which the modified loan terms become
effective.  This field is required if any of the below fields are populated with
a value.
     
Any valid date greater than loan origination date.  (MM/DD/YYYY).  If the loan
is not modified this field should be blank.
 
10
 
CAPITALIZED_AMOUNT
 
The amount added to actual outstanding principal balance owed by the borrower
due to a modification.
 
2
 
Must be a positive number.  If not applicable this field should be blank.
 
11
 
TOTAL_SERVICING_ADVANCES
 
The total amount advanced by the Servicer for the loan modification, which can
be comprised of Attorney Fees, Appraisal Fees, Inspection Fees, and other items
as defined in the governing documents.
 
2
 
Must be a positive number.  If not applicable this field should be blank.
 
11
 
SERVICING_FEE_ADVANCES
 
The total amount of servicing fees for delinquent payments that has been
advanced by the Servicer for the loan modification.
 
2
 
Must be a positive number.  If not applicable this field should be blank.
 
11
 
ESCROW_ADVANCES
 
The total amount of escrow advances made by the Servicer on the loan
modification, which can include insurance, taxes, mortgage insurance, and other
items as defined in the governing documents.
 
2
 
Must be a positive number.  If not applicable this field should be blank.
 
11
 
INTEREST_ADVANCES
 
The total amount of Net interest that has been advanced by the Servicer for the
loan’s modification delinquent payments
 
2
 
Must be a positive number.  If Interest Advances exist the loan must have either
Capitalized Amount or Interest Forgiveness Amount associated with it.  If not
applicable this field should be blank.
 
11
 
MODIFIED_BEGINNING_BALANCE
 
The beginning principal balance that is owed by the borrower as of the
Modification Effective Date per the modification agreement.
 
2
 
Must be a positive number.  If not applicable this field should be blank.
 
11
 
MODIFIED_INTEREST_RATE
 
The gross interest rate for the loan beginning on the Modification Effective
Date per the modification agreement.
 
4
 
Must be a positive number.  Max length of 6. If not applicable this field should
be blank.
 
6
 
MODIFIED_P&_AMOUNT
 
The total principal and interest payment due for the loan beginning on the
Modification Effective Date per the modification agreement.
 
2
 
Must be a positive number.  If not applicable this field should be blank.
 
11
 
MODIFIED_BALLOON_AMOUNT
  
The balloon payment amount on the loan per the modification agreement.
  
2
  
Must be a positive number.  If Modified Balloon is populated then Modified
Balloon Amount cannot be null.
  
11

 

--------------------------------------------------------------------------------

Page 22 of 28
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)
 




 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
MODIFIED_BALLOON_DATE
 
The date on which the balloon payment is due per the modification
agreement.  The value in this field could be populated if a balloon payment is
being created or changed through the modification of the loan.
     
Any valid date (MM/DD/YYYY) – Note: Cannot be beyond the final maturity date of
loan.  If Modified Balloon Amount has a value, Modified Balloon Date must have a
value.  If not applicable this field should be blank.
 
10
 
MODIFIED_MATURITY_DATE
 
The maturity date of the loan per the modification agreement.
     
Any valid date (MM/DD/YYYY) – If not applicable this field should be blank.
 
10
 
PRINCIPAL_FORGIVENESS
 
The total amount of principal due that has been waived or forgiven by the
Servicer per the modification agreement.
 
2
 
Must be a positive number.  If not this field should be blank.
 
11
 
INTEREST_FORGIVENESS
 
The total amount of interest due that have been waived or forgiven by the
Servicer per modification agreement.
 
2
 
Must be a positive number.  If not this field should be blank
 
11
 
EXPENSE_FORGIVENESS
 
The total amount of expenses due that has been waived or forgiven by the
Servicer per the modification agreement.
 
2
 
Must be a positive number.  If not this field should be blank
 
11
 
ARM_TO_FIXED_CONVERSION
 
Indicates if the loan is an adjustable rate mortgage (ARM) loan that has been
converted to a fixed rate loan per the modification agreement; not through
existing provisions of the original ARM parameters.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
 
1
 
FIXED_TO_ARM_CONVERSION
 
Indicates if the loan is a fixed rate loan that has been converted to an
adjustable rate mortgage (ARM) loan per the modification agreement.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
 
1
 
IO_TO_FULLY_AMORTIZED_
CONVERSION
 
Indicates if the loan payments were comprised of interest only and have been
converted to fully amortizing loan payments per the modification agreement.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
 
1
 
FULLY_AMORTIZED_TO_IO_
CONVERSION
 
Indicates if the loan payments were fully amortizing and have been converted to
interest only payments.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
 
1
 
TEMPORARY_MODIFICATION
 
Indicates if the modified loan terms are in effect only for a specified time
period, after which the original loan terms are reinstated.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
 
1
 
GRADUATED_RATE_OR_PAYMENT_
MODIFICATION
 
Indicates if the modified terms consist of graduated rates and/or payments for a
loan, or if the loan’s previously existing graduated rate and/or payment
schedule is being changed per the modification agreement.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null value) it will be treated as “N”.
 
1
 
MODIFIED_NEXT_PAYMENT_ADJUST_DATE
  
The date on which the next payment adjustment is scheduled to occur for an
adjustable rate mortgage (ARM) loan per the modification agreement.
  
 
  
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
  
10

 

--------------------------------------------------------------------------------

Page 23 of 28
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 
  

[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)
 

  

 
Column Name
 
Description
 
Decimal
 
Format Comment
 
Max
Size
 
MODIFIED_NEXT_INTEREST_RATE_
ADJUST_DATE
 
The date on which the next interest rate adjustment is scheduled to occur for an
adjustable rate mortgage (ARM) loan per the modification agreement.
     
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
 
10
 
MODIFIED_ARM_PARAMETER
 
Indicates if the loan’s existing ARM parameters are changing (and it is
remaining an ARM loan) per the modification agreement.
     
Y/N must be populated for any loan with a Modification Effective Date.  If no
value is provided for this field (Null Value) it will be treated as “N”.
 
1
 
BORROWER_SEGMENTATION_CODE
 
Indicates which segment a subprime ARM loan is classified under, based on the
American Securitization Forum's Streamlined Foreclosure and Loss Avoidance
Framework for Securitized Subprime Adjustable Rate Mortgage Loans.  At this
time, Servicers only need to report loans that are classified as “Segment 2”,
which includes current loans where the borrower is unlikely to be able to
refinance into any readily available mortgage industry product.
     
Must be populated with a 2 if the loan falls under the ASF streamlined
foreclosure and loss avoidance framework for Modifications, otherwise the value
should be blank.  If Borrower Segmentation Code of “2” is reported, the
population of “Modified Next Payment Adjustment Date” and Modified Next Interest
Rate Adjust Date is required.
 
1
 
APPROVAL_FROM_OUTSIDE_PARTY
 
If the governing documents require another party’s approval to allow additional
modifications after the Modification Limit (as defined in the governing
documents) has been exceeded.
     
Y/N Blank:
 Yes indicates that the required party’s approval of the modification has been
obtained by the Servicer.  No indicates that the approval has not be
obtained.  Blank indicates this field is not applicable.
 
1
 
NON-INTEREST_BEARING_PRINCIPAL_
DEFERRED_AMOUNT
 
The total amount of principal deferred by the modification. Deferred amounts are
not subject to interest bearing accrual.  This field is preferred to be reported
as part of the monthly remittance file, but must be reported in this
supplemental file if not reported on the monthly remittance file.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
NON-INT_BEARING_DEFERRED_INT_
AND_FEES_AMT
 
The total amount of interest and expenses deferred by the modification that are
not subject to interest accrual. Deferred amounts are not subject to interest
accrual. This field is preferred to be reported as part of the monthly
remittance file, but must be reported in this supplemental file if not reported
on the monthly remittance file.
 
2
 
Must be a positive number. If not applicable this field should be blank.
 
11
 
NON-INTEREST_BEARING_DEFERRED_
PAID_IN_FULL_AMOUNT
  
This value is to be reported when any principal forbearance loan modification
either liquidates or is paid in full. This separate field is needed because most
Servicers separately track the principal forbearance amount and thus the
existing paid in full amount field will not work since it will incur interest on
most Servicing systems and will only include the amount that is required to pay
off the amortization balance.
  
2
  
Must be a positive number. If not applicable this field should be blank.
  
11

 

--------------------------------------------------------------------------------

Page 24 of 28
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services

 

--------------------------------------------------------------------------------

 


[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)


 

 
Column Name
 
Description
 
Decimal
 
Format Comment
Max
Size
 
ACTUAL_ENDING_BALANCE_
TOTAL_DEBT_OWED
 
Formerly the field named “Actual Ending Balance Including Deferred Amount”.  For
a loan with principal forbearance, the value in this field will be the sum of
the actual ending balance field already supplied on the file plus the deferred
amount.  For all other loans, it is their actual ending balance.
 
2
 
Must be a positive number.
11
 
SCHEDULED_ENDING_BALANCE_
TOTAL_DEBT_OWED
 
Formerly the field named “Scheduled Ending Balance Including Deferred
Amount”.   For a loan with principal forbearance, the value in this field will
be the sum of the scheduled ending balance field already supplied on the file
plus the deferred amount. For all other loans, it is their scheduled ending
balance.
 
2
 
Must be a positive number.
11
 
Plus the following applicable GRM/GPM modification fields:
           
GRADUATED_DATE
 
The date(s) at which the next rate and/or payment change will occur per the loan
modification agreement.  All dates must be provided, not just the first change
unless there is only a single change date.
     
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
10
 
GRADUATED_RATE
 
The rate(s) that will apply at each change date as stated in the loan
modification agreement.  All rates must be provided, not just the first change
rate unless there is only a single change date.
 
4
 
Must be a positive number. If not applicable this field should be blank.
7
 
GRADUATED_PAYMENT
 
The payment(s) that will apply at each change date as stated in the loan
modification agreement. All payments must be provided, not just the first change
payment unless there is only a single change date.
 
2
 
Must be a positive number. If not applicable this field should be blank.
11
 
Plus the following applicable HAMP modification fields:
           
MONTHLY_PAYMENT_REDUCTION_
COST_SHARE
 
The subsidized payment from Treasury/FNMA to reimburse the investor for one half
of the cost of reducing the monthly payment from 38% to 31% Front-End DTI.  This
value represents the amount for the current cycle only.
 
2
 
Must be a positive number. If not applicable this field should be blank.
11
 
BORROWER_PAY-FOR-PERFORMANCE_
SUCCESS_PAYMENTS
 
The amount paid to the servicer from U.S. Treasury/FNMA that reduces the
principal balance of the interest bearing portion of the loan as the borrower
stays current after modification.  This amount is applied annually up to a
maximum of $1,000 for up to five years.  Reported for the related period as
received by the servicer from FNMA.  This value represents the amount for the
current cycle only.
 
2
 
Must be a positive number. If not applicable this field should be blank.
11
 
ONE-TIME_BONUS_INCENTIVE_
ELIGIBILITY
 
Y=Yes - The loan qualifies for the one-time bonus incentive payment of $1,500.00
payable to the mortgage holder subject to certain de minimis constraints.
     
Must be a value greater than zero. If not applicable this field should be blank.
3

 

--------------------------------------------------------------------------------

Page 25 of 28
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)




 
Column Name
 
Description
 
Decimal
 
Format Comment
Max
Size
 
ONE-TIME_BONUS_
INCENTIVE_AMOUNT
 
$1,500 paid to mortgage holders for modifications made while a borrower is still
current on mortgage payments. This value represents the amount for the current
cycle only.
 
2
 
Must be a positive number. If not applicable this field should be blank.
11
 
HOME_PRICE_DEPRECIATION_
PAYMENTS
 
Amount payable to mortgage holders to partially offset probable losses from home
price declines. This will be structured as a simple cash payment on each
modified loan while the loan remains active in the program.  Payments of accrued
HPDP incentives will be made on an annual basis on each of the first anniversary
and the second anniversary of the date on which the first trial period payment
is due under the Trial Period Plan.
 
2
 
Must be a positive number. If not applicable this field should be blank.
11
 
LOAN_PARTICIPATION_
END_DATE
 
The date upon which the last P&I payment is due during the 60-month
participation of the U. S. Treasury and FNMA in the loan modification. For
example, if the trial modification occurs April, May, and June of 2009 then the
first P&I payment of the 60-month participation begins with the July 2009 P&I
payment. The last P&I payment of the 60-month program participation ends June
2014.  Enter in the last payment date of the 60-month participation period.
     
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
10
 
LOAN_MODIFICATION_INCENTIVE_
TERMINATION_DATE
 
The date upon which borrower participation in the program is terminated because
the borrower has defaulted or re-defaulted.  Re-default or Loss of Good Standing
is defined under the HAMP guidelines as three monthly payments are due and
unpaid on the last day of the third month.
     
Any valid date. (MM/DD/YYYY). If not applicable this field should be blank.
10

 

--------------------------------------------------------------------------------

Page 26 of 28
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services


 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)




 
Column Name
 
Description
 
Decimal
 
Format Comment
Max
Size
 
MODIFIED_INTEREST_RATE_CAP
 
The modified interest rate must remain in place for 60 months, after which time
the interest rate will be gradually increased 1% per year or such lesser amount
as may be needed until the interest rate reaches the Modified Interest Rate Cap.
The Modified Interest Rate Cap determined as of the date the modification
document is prepared is the greater of (i) the fully amortizing contractual rate
as modified to achieve 31% DTI or (ii) the Freddie Mac Primary Mortgage Market
Survey rate for 30year fixed rate conforming mortgage loans, rounded to the
nearest 0.125%, as of the date that the modification document is prepared.  If
the modified rate exceeds the Freddie Mac Primary Mortgage Market Survey rate in
effect on the date the modification document is prepared, the modified rate will
be the new note rate for the remaining loan term.  However, if the Freddie Mac
Primary Mortgage Market Survey rate exceeds the modified rate, then the rate at
which interest accrues will be increased to the Freddie Mac Primary Mortgage
Market Survey rate after the end of the 60-month period during which the loan is
monitored by FNMA for participation as an HAMP modified loan.
 
4
 
Must be a value greater than zero. If not applicable this field should be blank.
7
 
ADMIN_FEES_ASSOC_WITH_
PARTICIPATING_IN_PROGRAM
 
Fees incurred by the Servicer while administering this program, as allowed by
governing document provisions.
 
2
 
Must be a positive number. If not applicable this field should be blank.
11
 
MODIFICATION_TYPE
 
This will distinguish HAMP modifications from other non-HAMP modifications.
     
"HMP" for HAMP modifications, or other identified code is also acceptable.
10

 

--------------------------------------------------------------------------------

Page 27 of 28
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Corporate Trust Services
Servicer File Load Requirements
For Trustee Reporting
Wells Fargo Bank, NA
9062 Old Annapolis Road
Columbia, MD 21045
(410) 884-2000 (phone)

 
Exhibit 6: Action Codes
 
Action Code
Description
0
No Action
12
Relief Provision
15
Bankruptcy
20
Loss Mitigation
25
Money Judgment
30
Decision for Foreclosure
40
Inactivation
60
Loan Paid in Full
63
Substitution
65
Repurchase
67
Modifiable ARMs
70
REO
71
3rd Party Foreclosure
72
Foreclosure with Claim

 

--------------------------------------------------------------------------------

Page 28 of 28
  
Please be advised that failure to comply with any or all of the guidelines
entailed herein may result in issuance of late reporting fees.
Direct reporting questions to: ServicerConnect@wellsfargo.com


© Copyright Wells Fargo Bank, Corporate Trust Services
 
 

--------------------------------------------------------------------------------

 
 